Exhibit 10.1

U.S. $1,800,000,000

 

 

364 DAY CREDIT AGREEMENT

 

 

Dated as of December 10, 2014

among

BAXTER INTERNATIONAL INC.

as Borrower

THE FINANCIAL INSTITUTIONS NAMED HEREIN

as Banks

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

as Administrative Agent

and

GOLDMAN SACHS BANK USA

as Syndication Agent

 

 

J.P. MORGAN SECURITIES LLC

and

GOLDMAN SACHS BANK USA

as Co-Lead Arrangers and Joint Bookrunners

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     1   

SECTION 1.01.

   Defined Terms      1   

SECTION 1.02.

   Computation of Time Periods      11   

SECTION 1.03.

   Accounting Terms and Principles      11   

ARTICLE II THE BORROWING FACILITY

     11   

SECTION 2.01.

   The Borrowing Facility      11   

SECTION 2.02.

   Making the Advances      11   

SECTION 2.03.

   Method of Electing Interest Rates      12   

SECTION 2.04.

   Required Payments; Termination      13   

ARTICLE III [INTENTIONALLY OMITTED]

     13   

ARTICLE IV [INTENTIONALLY OMITTED]

     13   

ARTICLE V GENERAL TERMS

     14   

SECTION 5.01.

   Illegality; Interest Rate Inadequate or Unfair      14   

SECTION 5.02.

   Effect of Notice of Borrowing; Maximum Number of Borrowings      15   

SECTION 5.03.

   Effect of Failure to Borrow or Fund      16   

SECTION 5.04.

   Fees and Certain Credit Rating Determinations      16   

SECTION 5.05.

   Reduction of the Commitments      18   

SECTION 5.06.

   Repayment      18   

SECTION 5.07.

   Interest      18   

SECTION 5.08.

   Additional Interest on Eurodollar Rate Advances      19   

SECTION 5.09.

   Interest on Overdue Principal      20   

SECTION 5.10.

   Interest Rate Determinations      20   

SECTION 5.11.

   Performance of Banks’ Obligations      20   

SECTION 5.12.

   Optional Prepayments      21   

SECTION 5.13.

   Increased Costs      21   

SECTION 5.14.

   Payments and Computations      22   

SECTION 5.15.

   Taxes      23   

SECTION 5.16.

   Noteless Agreement; Evidence of Indebtedness      27   

SECTION 5.17.

   Sharing of Payments, Etc.      27   

SECTION 5.18.

   Termination and Prepayment with Respect to any Bank      28   

SECTION 5.19.

   Defaulting Banks      30   

ARTICLE VI CONDITIONS PRECEDENT

     31   

SECTION 6.01.

   Conditions Precedent to Effectiveness of Agreement      31   

SECTION 6.02.

   Conditions Precedent to Each Borrowing      32   

ARTICLE VII REPRESENTATIONS AND WARRANTIES

     32   

SECTION 7.01.

   Representations and Warranties of the Borrower      32   

ARTICLE VIII COVENANTS

     34   

SECTION 8.01.

   Affirmative Covenants of the Borrower      34   

SECTION 8.02.

   Negative Covenants of the Borrower      37   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE IX EVENTS OF DEFAULT

     42   

SECTION 9.01.

   Events of Default      42   

ARTICLE X THE ADMINISTRATIVE AGENT

     44   

SECTION 10.01.

   Authorization and Action      44   

SECTION 10.02.

   Duties and Obligations      44   

SECTION 10.03.

   Administrative Agent and Affiliates      45   

SECTION 10.04.

   Bank Credit Decision      45   

SECTION 10.05.

   Indemnification      45   

SECTION 10.06.

   Successor Administrative Agent      46   

SECTION 10.07.

   Syndication Agent and Co-Lead Arrangers      46   

ARTICLE XI MISCELLANEOUS

     46   

SECTION 11.01.

   Amendments, Etc.      46   

SECTION 11.02.

   Notices, Etc.      47   

SECTION 11.03.

   No Waiver; Cumulative Remedies      47   

SECTION 11.04.

   Costs and Expenses; Indemnification      48   

SECTION 11.05.

   Right of Set-Off      49   

SECTION 11.06.

   Binding Effect; Assignment      50   

SECTION 11.07.

   Confidentiality      52   

SECTION 11.08.

   Governing Law      53   

SECTION 11.09.

   Jurisdiction; Consent to Service of Process      53   

SECTION 11.10.

   WAIVER OF JURY TRIAL      53   

SECTION 11.11.

   Execution in Counterparts      54   

SECTION 11.12.

   Severability      54   

SECTION 11.13.

   Entire Agreement      54   

SECTION 11.14.

   USA PATRIOT ACT      54   

 

EXHIBITS AND SCHEDULES

Exhibit 2.02

  -    Form of Notice of Borrowing

Exhibit 2.03

  -    Form of Notice of Interest Rate Election

Exhibit 5.15(d)(iv)

  -    Form of Section 5.15(d)(iv) Certificate

Exhibit 6.01(d)

  -    Form of Opinion of Borrower’s Counsel

Exhibit 8.01(f)(ii)

  -    Form of Certificate of Independent Accountants

Exhibit 11.06

  -    Form of Assignment and Acceptance

Schedule 1.01

  -    Commitments

 

ii



--------------------------------------------------------------------------------

364 DAY

CREDIT AGREEMENT

Dated as of December 10, 2014

Baxter International Inc., a Delaware corporation (the “Borrower”), the
financial institutions listed on the signature pages of this Agreement under the
heading “Banks” (such financial institutions and any successor financial
institution that becomes a party to this Agreement pursuant to Sections 5.18 or
11.06 hereinafter referred to as the “Banks”), and JPMorgan Chase Bank, National
Association (“JPMorgan Chase”), as administrative agent hereunder (such
administrative agent and any successor administrative agent appointed pursuant
to Section 10.06 hereinafter referred to as the “Administrative Agent”), agree
as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this 364 Day Credit Agreement (this
“Agreement”), the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“Act” has the meaning assigned to that term in Section 11.12.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance” means an advance by a Bank to the Borrower pursuant to Section 2.02,
as the same may be Converted or continued from time to time pursuant to
Section 2.03. At any time, depending upon the interest rate selected therefor or
otherwise applicable thereto in accordance with Sections 2.03 and 5.01, an
Advance shall be a Base Rate Advance or a Eurodollar Rate Advance.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person.

“Aggregate Commitments” means, at any time, the aggregate amount of the
Commitments of all the Banks hereunder at such time.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Lending Office” means, with respect to each Bank, such Bank’s
Domestic Lending Office in the case of a Base Rate Advance, and such Bank’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

“Applicable Margin” has the meaning assigned to that term in Section 5.07(b).



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Bank,
(b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.

“Assignment and Acceptance” has the meaning assigned to that term in
Section 11.06(c).

“Bank Termination Date” has the meaning assigned to that term in
Section 5.18(b).

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Rate in effect
on such day plus  1⁄2 of 1% and (c) the Eurodollar Rate for a one-month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided that, for the avoidance of doubt, the
Eurodollar Rate for any day shall be based on the rate appearing on the Reuters
Page LIBOR01 (or any successor or substitute page of such page) at approximately
11:00 a.m. London time on such day. Any change in the Base Rate due to a change
in the Prime Rate, the Federal Funds Rate or the Eurodollar Rate shall be
effective from the effective date of such change in the Prime Rate, the Federal
Funds Rate or the Eurodollar Rate, respectively.

“Base Rate Advance” means (i) an Advance made or to be made by a Bank pursuant
to Section 2.01, as a Base Rate Advance in accordance with the applicable Notice
of Borrowing, or pursuant to Section 5.01, as a Base Rate Advance in
substitution for a Eurodollar Rate Advance, and (ii) any Advance Converted into
a Base Rate Advance in accordance with Section 2.03 or Section 5.01. Each Base
Rate Advance shall bear interest as provided in Section 5.07(a).

“Borrowing” means a borrowing consisting of Advances of the same Type, made on
the same day by the Banks, as the same may be Converted or continued from time
to time pursuant to Section 2.03 and after giving effect to any subsequent
Conversion or continuation in connection with which a single Borrowing may have
been divided into several Borrowings or several Borrowings may have been
combined (in whole or in part) into a single Borrowing. An Advance substituted,
pursuant to Section 5.01, for an Advance made in connection with any

 

2



--------------------------------------------------------------------------------

Borrowing shall continue to comprise a part of such Borrowing with the same
effect as if such substituted Advance were an Advance of the Type requested in
the applicable Notice of Borrowing or Notice of Interest Rate Election.

“Borrowing Date” means a date on which an Advance is, or is proposed to be, made
hereunder.

“Business Day” means (i) with respect to a Base Rate Advance or for any other
purpose not relating to any borrowing, payment or rate selection of Eurodollar
Rate Advances, a Domestic Business Day, and (ii) with respect to a Eurodollar
Rate Advance, a Eurodollar Business Day.

“Change in Law” has the meaning assigned to that term in Section 5.13.

“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof) of fifty percent (50%) or more of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of the Borrower
or (b) occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Borrower by Persons who were neither (i) nominated by
the board of directors of the Borrower nor (ii) appointed by directors so
nominated.

“Closing Date” means December 10, 2014.

“Code” has the meaning assigned to that term in Section 5.15(d)(i).

“Co-Lead Arrangers” means J.P. Morgan Securities LLC and Goldman Sachs Bank USA,
in their capacities as Co-Lead Arrangers and Joint Bookrunners.

“Commitment” means, with respect to any Bank at any time the amount indicated
opposite such Bank’s name on Schedule 1.01 hereto, as such amount may from time
to time have been reduced pursuant to Section 5.05 or modified in accordance
with Section 11.06.

“Consolidated” refers to the full consolidation of the accounts of the Borrower
and its Subsidiaries in accordance with generally accepted accounting
principles, including principles of consolidation, consistent with those applied
in the preparation of the financial statements referred to in Section 7.01(f).

“Consolidated Adjusted Debt” means, at any time, (i) all Debt minus (ii) an
amount equal to all cash and cash equivalent investments of the Borrower and its
Consolidated Subsidiaries.

“Consolidated Capitalization” means, at any time, the sum at such time of:
(i) the Consolidated stockholders’ equity of the Borrower and its Consolidated
Subsidiaries, and (ii) Consolidated Adjusted Debt of the Borrower and its
Consolidated Subsidiaries.

“Consolidated Net Tangible Assets” means the total amount of assets which would
be included on a Consolidated balance sheet of the Borrower and its Consolidated

 

3



--------------------------------------------------------------------------------

Subsidiaries (and which shall reflect the deduction of applicable reserves)
after deducting therefrom all current liabilities of the Borrower and its
Consolidated Subsidiaries and all Intangible Assets.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

“Convert,” “Conversion,” “Converting” and “Converted” each refers to a
Conversion of Advances of one Type into Advances of another Type pursuant to
Section 2.03.

“Credit Ratings” has the meaning assigned to that term in Section 5.04(a).

“Debentures” means long-term debt securities (without third-party credit
enhancement).

“Debt” means the sum of: (i) indebtedness for borrowed money or for the deferred
purchase price of property or services carried as indebtedness on the
Consolidated balance sheet of the Borrower and its Consolidated Subsidiaries
(excluding accounts payable arising in the ordinary course of such Person’s
business payable on terms customary in the trade), (ii) obligations of the
Borrower and its Consolidated Subsidiaries as lessee under leases that, in
accordance with generally accepted accounting principles, are recorded as
capital leases, and (iii) obligations of the Borrower and its Consolidated
Subsidiaries under direct or indirect guaranties in respect of, and obligations
(contingent or otherwise) to purchase or otherwise acquire, or otherwise to
assure a creditor against loss in respect of, indebtedness or obligations of
other parties of the kinds referred to in clauses (i) and (ii) above (other than
Debt of any Subsidiary, to the extent such Debt is included in the calculation
of Debt as a result of clause (i) or (ii) above) in excess of $100,000,000 in
the aggregate. The term “Debt” shall not include the undrawn face amount of any
letter of credit issued for the account of the Borrower or any of its
Consolidated Subsidiaries, but shall include the reimbursement obligation owing
from time to time by the Borrower or any of its Consolidated Subsidiaries in
respect of drawings made under any letter of credit in the event reimbursement
is not made immediately following the applicable drawing.

“Defaulting Bank” means (a) any Bank that (i) has failed, within two
(2) Business Days of the date required to be funded or paid, to (a) fund any
portion of its Commitment, (b) fund any portion of its participations in
Advances or (c) pay over to any Recipient any other amount required to be paid
by it hereunder, unless, in the case of clause (a) above, such Bank notifies the
Administrative Agent in writing that such failure is the result of such Bank’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(ii) has notified the Borrower or any Recipient in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Bank’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a advance under this Agreement cannot
be satisfied) or generally under other agreements in which it commits to extend
credit, (iii) has failed, within three (3) Business Days after request

 

4



--------------------------------------------------------------------------------

by a Recipient, acting in good faith, to provide a certification in writing from
an authorized officer of such Bank that it will comply with its obligations (and
is financially able to meet such obligations) to fund Advances under this
Agreement, provided that such Bank shall cease to be a Defaulting Bank pursuant
to this clause (iii) upon such Recipient’s receipt of such certification in form
and substance satisfactory to it and the Administrative Agent, or (iv) has
become the subject of a Bankruptcy Event, or (b) a Bank whose Parent shall
become the subject of a Bankruptcy Event.

“Dollars” and “$” means the lawful currency of the United States of America.

“Domestic Business Day” means a day (other than Saturday or Sunday) of the year
on which banks are not required or authorized to close in New York City or
Chicago, Illinois and are generally open for the conduct of substantially all of
their commercial lending activities and interbank wire transfers can be made on
the Fedwire system.

“Domestic Lending Office” means, with respect to each Bank, the office of such
Bank specified as its “Domestic Lending Office” on an administrative
questionnaire delivered to the Administrative Agent prior to the date of this
Agreement or such other office of such Bank as such Bank may from time to time
specify to the Borrower and the Administrative Agent.

“Environmental Laws” means federal, state, local and foreign laws, rules and
regulations relating to the release, emission, disposal, storage and related
handling of waste materials, pollutants and hazardous substances.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in a Person, and any and all warrants, rights or
options to purchase any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute of similar import, together with
the regulations thereunder, in each case as in effect from time to time.
References to sections of ERISA also refer to any successor sections.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurodollar Business Day” means any Domestic Business Day on which dealings are
carried on in the London interbank market.

“Eurodollar Lending Office” means, with respect to each Bank, the office of such
Bank specified as its “Eurodollar Lending Office” on an administrative
questionnaire delivered to the Administrative Agent prior to the date of this
Agreement (or, if no such office is specified, its Domestic Lending Office) or
such other office of such Bank as such Bank may from time to time specify to the
Borrower and the Administrative Agent.

“Eurodollar Rate” means, with respect to any Eurodollar Rate Advance for the
relevant Interest Period, the London interbank offered rate as administered by
ICE Benchmark Administration (“ICE”) (or any other Person that takes over the
administration of such rate) for

 

5



--------------------------------------------------------------------------------

deposits in Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion); provided, that, if no such rate is available to the Administrative
Agent, the applicable Eurodollar Rate for the relevant Interest Period shall
instead be the rate determined by reference to such other publicly available
service for displaying interest rates for deposits in Dollars in the London
interbank market as may be selected by the Administrative Agent or, in the
absence of such availability, by reference to the average of the rates at which
deposits in Dollars of $5,000,000 and for a maturity comparable to such Interest
Period are offered in immediately available funds in the London interbank market
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period by the principal London office of the
Administrative Agent and by one or more Banks which are selected by the
Administrative Agent and which agree to provide such information to the
Administrative Agent; and provided further that if the “Eurodollar Rate” as
determined pursuant to the foregoing provisions of this definition shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

“Eurodollar Rate Advance” means (i) an Advance made or to be made by a Bank
pursuant to Section 2.01 as a Eurodollar Rate Advance in accordance with the
applicable Notice of Borrowing, and (ii) any Advance continued as or Converted
into a Eurodollar Rate Advance in accordance with Section 2.03. Each Eurodollar
Rate Advance shall bear interest as provided in Section 5.07(b).

“Eurodollar Rate Reserve Percentage” of any Bank for the Interest Period for any
Eurodollar Rate Advance means the maximum reserve percentage applicable during
such Interest Period (or, if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System for determining the reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement
and taking into account any transitional adjustments or other scheduled changes
in reserve requirements during such Interest Period) for such Bank with respect
to liabilities or assets consisting of or including Eurocurrency Liabilities
having a term equal to such Interest Period.

“Events of Default” has the meaning assigned to that term in Section 9.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Facility Usage” means, at any time, an amount equal to the sum of the aggregate
principal amount of all Advances outstanding at such time.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

6



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the weighted average (rounded upwards,
if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Domestic Business Day by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Domestic Business Day, the average (rounded upwards, if necessary,
to the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three (3) Federal funds brokers of
recognized standing selected by it. The Administrative Agent shall deliver to
the Borrower a copy of such publication or average quotation, as applicable,
within one (1) Business Day of such day; provided that the failure of the
Administrative Agent to provide such publication or such average quotation shall
in no way limit or modify the obligations of the Borrower under this Agreement.

“Fitch” means Fitch, Inc., or its successor.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

“Governmental Entity” has the meaning assigned to that term in
Section 8.02(a)(xvii).

“Intangible Assets” means all assets of the Borrower and its Consolidated
Subsidiaries which are treated as intangibles in conformity with generally
accepted accounting principles on the Consolidated balance sheet of the Borrower
and its Consolidated Subsidiaries.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Advance (or, in the
case of any Borrowing, on the effective date of continuation or Conversion
thereof pursuant to Section 2.03) and ending on the last day of the period
selected by the Borrower pursuant to the provisions below. The duration of each
such Interest Period shall be one (1), two (2) , three (3) or six (6) months;
provided that:

(i) The duration of any Interest Period which would otherwise end after the
Termination Date shall end on the Termination Date;

(ii) Interest Periods commencing on the same day for Advances comprising the
same Borrowing shall be of the same duration;

(iii) Whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, unless such extension
would cause the last day of such Interest Period to occur in the next following
calendar month, in which case the last day of such Interest Period shall occur
on the immediately preceding Business Day; and

 

7



--------------------------------------------------------------------------------

(iv) If an Interest Period begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period), such Interest Period shall end on the
last Business Day of a calendar month.

“JPMorgan Chase” means JPMorgan Chase Bank, National Association, a national
banking association having its principal office in New York, New York, in its
individual capacity, and its successors.

“Local Time” means Chicago time.

“Majority Banks” means at any time Banks having more than fifty percent (50%) of
the then aggregate amount of the Commitments or, if the Commitments have been
terminated, holding more than fifty percent (50%) of the aggregate unpaid
principal amount of Advances then outstanding under this Agreement. The
Commitments and Advances of any Defaulting Bank shall be disregarded in
determining the Majority Banks at any time.

“Margin Regulations” has the meaning assigned to that term in Section 8.01(g).

“Margin Stock” has the meaning assigned to that term under Regulation U issued
by the Board of Governors of the Federal Reserve System.

“Material Subsidiary” means any of (i) Baxter Healthcare Corporation, a Delaware
corporation, (ii) Baxter World Trade Corporation, a Delaware corporation, or
(iii) any other Subsidiary of the Borrower that would be a “significant
subsidiary” of the Borrower within the meaning of Rule 1-02(w)(2) under
Regulation S-X promulgated by the SEC (17 C.F.R. 210.1-02(w)(2)); provided that
the reference therein to “10 percent of the total assets of the registrant and
its subsidiaries” shall be deemed for purposes of this definition to read as “20
percent of the total assets of the registrant and its subsidiaries.”

“Moody’s” means Moody’s Investors Service, Inc., or its successor.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any Material Subsidiary
makes or is obligated to make contributions.

“Non-Consenting Bank” means any Bank that does not approve any consent, waiver
or amendment that (i) requires the approval of all affected Banks in accordance
with the terms of Section 11.01 and (ii) has been approved by the Majority
Banks.

“Non-U.S. Bank” means a Bank that is not a U.S. Person.

“Note” has the meaning assigned to that term in Section 5.16(d).

“Notice of Borrowing” has the meaning assigned to that term in Section 2.02.

 

8



--------------------------------------------------------------------------------

“Notice of Interest Rate Election” has the meaning assigned to that term in
Section 2.03.

“Other Taxes” has the meaning assigned to that term in Section 5.15(b).

“Parent” means, with respect to any Bank, any Person as to which such Bank is,
directly or indirectly, a subsidiary.

“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

“Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by the Borrower or any Material
Subsidiary or to which the Borrower or any Material Subsidiary contributes or
has an obligation to contribute.

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by JPMorgan Chase (which is not necessarily the
lowest rate charged to any customer) as its prime rate in effect at its
principal office in New York City, changing when and as said prime rate changes.

“Receivable” has the meaning assigned to that term in Section 8.02(a)(xii).

“Recipient” means, as applicable, (a) the Administrative Agent and (b) any Bank.

“Register” has the meaning assigned to that term in Section 11.06(e).

“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc., or its successor.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions and currently is comprised of Cuba, Iran,
North Korea, Sudan and Syria.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person controlled or more than 50% owned by any
such Person.

 

9



--------------------------------------------------------------------------------

“SEC” means the United States Securities and Exchange Commission or any
successor thereto.

“Secured Debt” means the amount of Debt or other obligation or liability of the
Borrower or any of its Material Subsidiaries the payment of which is secured by
a Security Interest.

“Security Interest” means any lien, security interest, mortgage or other charge
or encumbrance of any kind, title retention device, pledge or any other type of
preferential arrangement, upon or with respect to any property of the Borrower
or of any Material Subsidiary, whether now owned or hereafter acquired.

“Special Notice” has the meaning assigned to that term in Section 5.18(a).

“Subsidiary” means any entity with respect to which the Borrower alone owns, the
Borrower and one or more Subsidiaries together own, or the Borrower and any
Person controlling the Borrower together own, in each such case directly or
indirectly, capital stock (or the equivalent equity interest) having ordinary
voting power to elect a majority of the members of the Board of Directors of
such corporation (or, in the case of a partnership or joint venture, having the
majority interest in the capital or profits of such entity).

“Successor Bank” has the meaning assigned to that term in Section 5.18(b).

“Syndication Agent” means Goldman Sachs Bank USA, in its capacity as Syndication
Agent.

“Taxes” has the meaning assigned to that term in Section 5.15(a).

“TB Advance” has the meaning assigned to that term in Section 5.18(c).

“Terminated Bank” has the meaning assigned to that term in Section 5.18(b).

“Termination Date” means, the earlier of (i) December 9, 2015 and (ii) the date
on which the Commitments shall have been reduced to zero or terminated in whole
pursuant to the terms hereof.

“Termination Notice” has the meaning assigned to that term in Section 5.18(b).

“Type” of Advance means Eurodollar Rate Advances (including any Base Rate
Advances which shall, pursuant to Section 5.01, be substituted therefor) or Base
Rate Advances.

“Unfunded Liability” means, in the case of a Plan, the amount, if any, by which
the present value of all vested benefits accrued to the date of determination
under such Plan exceeds the fair market actuarial value of all assets of such
Plan allocable to such benefits as of such date, calculated as of the most
recent valuation date for such Plan by the Plan’s enrolled actuary using the
actuarial assumptions used to calculate the Plan’s minimum funding obligation
under ERISA.

 

10



--------------------------------------------------------------------------------

“Unmatured Event of Default” means an event which would constitute an Event of
Default but for the requirement that notice be given or time elapse or both.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

SECTION 1.02. Computation of Time Periods. In this Agreement, when computing
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding.”

SECTION 1.03. Accounting Terms and Principles. All accounting terms used herein
shall be interpreted, all accounting determinations hereunder shall be made, and
all financial statements required to be delivered hereunder shall be prepared in
accordance with generally accepted accounting principles as in effect from time
to time, applied on a basis consistent (except for changes concurred in by the
Borrower’s independent accountants or, in the case of the financial statements
required to be delivered pursuant to Section 8.01(f)(i), as determined by the
Borrower to be required in accordance with then existing generally accepted
accounting principles) with the December 31, 2013 audited Consolidated financial
statements of the Borrower and its Consolidated Subsidiaries.

ARTICLE II

THE BORROWING FACILITY

SECTION 2.01. The Borrowing Facility. Each Bank severally agrees, on the terms
and conditions provided herein, to make Advances denominated in Dollars to the
Borrower from time to time on any Business Day during the period from the date
hereof to the Termination Date in an aggregate Dollar amount not to exceed at
any time outstanding the amount of such Bank’s Commitment. Subject to
Section 5.01, each Borrowing shall be in an aggregate amount not less than
$25,000,000 (and in integral multiples of $5,000,000 in excess thereof), shall
be made on the same day from the Banks ratably according to their respective
Commitments and shall consist of Advances of the same Type. Within the limits of
each Bank’s Commitment, the Borrower may borrow Advances under this
Section 2.01, maintain Advances outstanding by continuing or Converting such
Advances pursuant to Section 2.03, or prepay Advances pursuant to Section 5.12,
and re-borrow Advances under this Section 2.01. The Aggregate Commitments to
lend hereunder shall expire on the Termination Date.

SECTION 2.02. Making the Advances. Each Borrowing shall be requested by
facsimile notice given by the Borrower to the Administrative Agent not later
than (i) 10:00 a.m. (Local Time) three (3) Business Days prior to the proposed
Borrowing Date (or, in the case of the initial Advances, such lesser number of
days to which the Administrative Agent may agree), in the case of a Borrowing
comprised of Eurodollar Rate Advances and (ii) 9:00 a.m. (Chicago time) on the
proposed Borrowing Date, in the case of a Borrowing comprised of Base Rate
Advances. Each notice of Borrowing pursuant to this Section 2.02 (a “Notice of
Borrowing”)

 

11



--------------------------------------------------------------------------------

shall be in substantially the form of Exhibit 2.02 hereto, specifying the
proposed Borrowing Date, Type of Advances, aggregate amount of the proposed
Borrowing and the Interest Period, if any, and shall include such information as
shall be required by Section 8.01(g). The Administrative Agent shall in turn
promptly notify each Bank by facsimile of the date, applicable interest rate and
aggregate amount of such Borrowing and such Bank’s ratable portion of such
Borrowing. Each Bank, for the account of its Applicable Lending Office, shall,
before 12:00 Noon (Chicago time) on the Borrowing Date specified in the notice
received from the Administrative Agent pursuant to the preceding sentence,
deposit such Bank’s ratable portion of such Borrowing in same day funds to the
Administrative Agent’s LS2 Incoming Clearing Account No. 9008113381C3867 (ABA
No. 021-000-021) (unless another account is designated by the Administrative
Agent for such purpose), Reference: Baxter International Inc., maintained at 1
Chase Tower, Chicago, Illinois. After the Administrative Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in Article VI,
the Administrative Agent shall make same day funds in the amount of such funds
available to the Borrower by 2:00 p.m. (Local Time) on the date of Borrowing, at
the account specified by the Borrower in the applicable Notice of Borrowing.

SECTION 2.03. Method of Electing Interest Rates.

(a) The Advances included in each Borrowing shall bear interest initially at the
type of rate specified by the Borrower in the applicable Notice of Borrowing.
Thereafter, (A) Base Rate Advances shall continue as Base Rate Advances unless
such Advances are prepaid or Converted into Eurodollar Rate Advances; and
(B) subject to Article V, Eurodollar Rate Advances shall continue as Eurodollar
Rate Advances until the last day of the Interest Period therefor, at which time
such Advances shall be prepaid, Converted to Base Rate Advances or continued as
Eurodollar Rate Advances for a new Interest Period.

Each election by the Borrower to continue or Convert Advances shall be made by
delivering a notice (a “Notice of Interest Rate Election”) to the Administrative
Agent by not later than 10:00 a.m. (Local Time) at least three (3) Business Days
before the Conversion or continuation selected in such notice is to be
effective. If the Borrower shall fail to issue a Notice of Interest Rate
Election within three (3) Business Days prior to the end of any Interest Period
for Eurodollar Rate Advances (unless the Borrower shall have issued a notice of
prepayment in respect of the applicable Borrowing in accordance with
Section 5.12), the Advances comprising such Borrowing shall be Converted into
Base Rate Advances. A Notice of Interest Rate Election may, if it so specifies,
apply to only a portion of the aggregate principal amount of the relevant
Borrowing; provided that (i) such portion is allocated ratably among the
Advances comprising such Borrowing and (ii) the portion to which such Notice of
Interest Rate Election applies, and the remaining portion to which it does not
apply, are each $25,000,000 or any larger multiple of $5,000,000.

(b) Each Notice of Interest Rate Election shall be substantially in the form of
Exhibit 2.03 hereto and shall specify:

(i) the Borrowing (or portion thereof) to which such notice applies;

 

12



--------------------------------------------------------------------------------

(ii) the date on which the Conversion or continuation selected in such notice is
to be effective, which shall comply with subsection (a) above;

(iii) if the Advances comprising such Borrowing are to be Converted, the next
Type of Advances; and

(iv) the duration of the new Interest Period (if any).

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period. Each Notice of
Interest Rate Election shall be irrevocable when given by the Borrower.

(c) Upon receipt of a Notice of Interest Rate Election from the Borrower
pursuant to subsection (a) above, the Administrative Agent shall promptly notify
each Bank of the contents thereof.

(d) Upon the occurrence, and during the continuance, of an Event of Default, the
Administrative Agent may (and, at the direction of the Majority Banks, the
Administrative Agent shall) suspend the ability of the Borrower to continue, or
Convert Borrowings into, Eurodollar Rate Advances, and each continuation of or
Conversion into Eurodollar Rate proposed to occur during any such period of
suspension shall be a Conversion into Base Rate Advances. Such suspension shall
become effective upon notice thereof to the Borrower and each of the Banks, and
shall remain in effect until the Event of Default giving rise to such notice is
cured or waived.

SECTION 2.04. Required Payments; Termination.

(a) If at any time the aggregate principal amount of all outstanding Advances
exceeds the Aggregate Commitments, the Borrower shall immediately repay Advances
in an aggregate principal amount sufficient to cause the remaining outstanding
Advances not to exceed the Aggregate Commitments.

(b) Any outstanding Advances and all other unpaid amounts due and payable
hereunder shall be paid in full by the Borrower on the Termination Date.

ARTICLE III

[INTENTIONALLY OMITTED]

ARTICLE IV

[INTENTIONALLY OMITTED]

 

13



--------------------------------------------------------------------------------

ARTICLE V

GENERAL TERMS

SECTION 5.01. Illegality; Interest Rate Inadequate or Unfair. The obligation of
each Bank to extend an Advance on the date therefor is subject to the following:

(a) If, after the date of this Agreement, the adoption of any applicable law,
rule or regulation, or any change therein, or any change in the interpretation
or administration thereof by any Governmental Authority, central bank or
comparable agency charged with the interpretation or administration thereof, or
compliance by any Bank (or its Eurodollar Lending Office) with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency shall make it unlawful or impossible for any
Bank (or its Eurodollar Lending Office) to make, maintain or fund its Eurodollar
Rate Advances, such Bank shall so notify the Administrative Agent. The
Administrative Agent and such Bank shall forthwith give notice thereof to the
other Banks and the Borrower, whereupon until such Bank notifies the Borrower
and the Administrative Agent that the circumstances giving rise to such
suspension no longer exist, the obligation of such Bank to make (or continue or
Convert other Advances into) Eurodollar Rate Advances shall be suspended and
each Eurodollar Rate Advance that such Bank shall thereafter be required to make
(or continue or Convert into) hereunder shall be made as (or continued or
Converted into) a Base Rate Advance, which Base Rate Advance shall be made (or
Converted) on the same day as the Eurodollar Rate Advances made (or continued or
Converted into) by the other Banks and comprising the balance of such Borrowing.
If such Bank (A) shall determine that it may not lawfully continue to maintain
an outstanding Eurodollar Rate Advance until the last day of the current
Interest Period therefor, (B) shall so specify in a written notice to the
Borrower and the Administrative Agent and (C) shall deliver to the Borrower and
the Administrative Agent an opinion of counsel concurring in such determination
(unless three (3) or more Banks have reached a similar determination, in which
case no such opinion shall be required), then the Borrower shall, on the last
Business Day on which such Bank may lawfully continue such Advance as a
Eurodollar Rate Advance, Convert in full the then outstanding principal amount
of such Eurodollar Rate Advance into a Base Rate Advance in an equal principal
amount (on which interest and principal shall be payable contemporaneously with
the related Eurodollar Rate Advances of the other Banks).

(b) If, with respect to Borrowings to consist of Eurodollar Rate Advances
(i) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon all parties hereto) that by reason of circumstances
affecting generally the London interbank market and after using its best efforts
to ascertain the interest rate applicable to the Eurodollar Rate Advances,
adequate and reasonable means do not exist for ascertaining such applicable
rate, or (ii) by the Eurodollar Business Day before the first day of any
Interest Period in respect of a Borrowing to consist of Eurodollar Rate
Advances, the Administrative Agent shall have received notice from the Majority
Banks that after using their respective best efforts to obtain deposits in
Dollars, such deposits are not available to such Banks (as such best efforts and
unavailability are

 

14



--------------------------------------------------------------------------------

conclusively certified in writing to the Administrative Agent and the Borrower)
in the ordinary course of business in the London interbank market, in sufficient
amounts to make their respective Eurodollar Rate Advances, then, in each case,
the Administrative Agent shall by 12:00 Noon (Chicago time) on such Business Day
notify the Borrower of such event, and the right of the Borrower to select
Eurodollar Rate Advances for such Borrowing or any subsequent Borrowing (and the
right of the Borrower to Convert Advances into Eurodollar Rate Advances) shall
be suspended until the Administrative Agent shall notify the Borrower and the
Banks that the circumstances causing such suspension no longer exist. The
obligation of the Banks to make Eurodollar Rate Advances in connection with such
Notice of Borrowing shall thereupon terminate, and each Bank shall extend a Base
Rate Advance to the Borrower in lieu of the originally requested Eurodollar Rate
Advance, which Base Rate Advance shall be made on the date specified in the
original Notice of Borrowing. In the case of an outstanding Notice of Interest
Rate Election at the time any such suspension shall occur, such Notice shall be
deemed amended, without any further action on the part of the Borrower, to
request that the Advances specified therein continue as or be Converted to Base
Rate Advances.

(c) If the Majority Banks shall, by 11:00 a.m. (Chicago time) on the Eurodollar
Business Day before the first day of any Interest Period in respect of a
Borrowing to consist of Eurodollar Rate Advances, notify the Administrative
Agent and the Borrower (setting forth in writing the reasons therefor) that the
Eurodollar Rate for Eurodollar Rate Advances comprising such Borrowing will not
adequately reflect the cost to such Banks of making or funding their respective
Eurodollar Rate Advances for such Interest Period, the right of the Borrower to
select Eurodollar Rate Advances for such proposed Interest Period or any
subsequent Interest Period shall be suspended until the Administrative Agent
shall notify the Borrower and the Banks that the circumstances causing such
suspension no longer exist. The obligation of the Banks to make Eurodollar Rate
Advances in connection with such Notice of Borrowing shall thereupon terminate
and each Bank shall extend a Base Rate Advance to the Borrower in lieu of the
originally requested Eurodollar Rate Advance, which Base Rate Advance shall be
made on the date specified in the original Notice of Borrowing. In the case of
an outstanding Notice of Interest Rate Election at the time any such suspension
shall occur, such Notice shall be deemed amended, without any further action on
the part of the Borrower, to request that the Advances specified therein be
Converted to Base Rate Advances.

SECTION 5.02. Effect of Notice of Borrowing; Maximum Number of Borrowings.

(a) Subject to Section 5.01, each Notice of Borrowing and Notice of Interest
Rate Election shall be irrevocable and binding on the Borrower.

(b) A Notice of Borrowing shall be rejected by the Administrative Agent, and the
Banks shall have no obligation to extend any Advances that may be requested in
such Notice of Borrowing, if after giving effect to the Borrowing requested in
such Notice of Borrowing there would then be more than fifteen (15) Borrowings
outstanding.

 

15



--------------------------------------------------------------------------------

SECTION 5.03. Effect of Failure to Borrow or Fund.

(a) In the case of any Borrowing which the related Notice of Borrowing specifies
is to be comprised of Eurodollar Rate Advances, the Borrower shall indemnify
each Bank against all direct out-of-pocket losses and reasonable expenses
incurred by such Bank as a result of any failure by the Borrower to fulfill on
or before the date specified for such Borrowing the applicable conditions set
forth in Article VI to the extent of all direct out-of-pocket losses and
reasonable expenses incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Bank to fund the Advance to be made by
such Bank as part of such Borrowing when such Advance, as a result of such
failure, is not made on such date. The Borrower shall not be liable to any Bank
under this Section 5.03(a) with respect to consequential damages or loss of
anticipated profits arising or incurred by such Bank in connection with the
Borrower’s failure to fulfill timely the applicable conditions set forth in
Article VI.

(b) Unless the Administrative Agent shall have received notice from a Bank prior
to the date of any Borrowing (or, in the case of any Borrowing comprised of Base
Rate Advances, prior to 12:00 Noon (Chicago time) on the date of such Borrowing)
that such Bank will not make available to the Administrative Agent such Bank’s
ratable portion of such Borrowing, the Administrative Agent may assume that such
Bank has made such portion available to the Administrative Agent on the date of
such Borrowing in accordance with the terms of Section 2.02, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If and to the extent that such
Bank shall not have so made such ratable portion available to the Administrative
Agent, such Bank and the Borrower severally agree to repay to the Administrative
Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to the
Borrower until the date such amount is repaid to the Administrative Agent, at
(i) in the case of the Borrower, the interest rate applicable at the time to
Advances comprising such Borrowing and (ii) in the case of such Bank, the
Federal Funds Rate. If such Bank shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Bank’s Advance
as part of such Borrowing for purposes of this Agreement.

(c) The failure of any Bank to make any Advance required to be made by it as
part of any Borrowing shall not relieve any other Bank of its obligation
hereunder to make its Advance on the date of such Borrowing, but no Bank shall
be responsible for the failure of any other Bank to make the Advance to be made
by such other Bank on the date of any Borrowing.

SECTION 5.04. Fees and Certain Credit Rating Determinations.

(a) Commitment Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Bank a commitment fee at the respective rates per annum set
forth below on the daily amount of the difference between such Bank’s Commitment
and the aggregate outstanding principal amount of such Bank’s Advances. The
applicable rate for any period shall be determined on the basis of the publicly
announced ratings (“Credit Ratings”) by Moody’s, S&P and Fitch on the Borrower’s
senior unsecured Debentures during such period, the applicable rate to change
when and as such Credit Ratings change.

 

16



--------------------------------------------------------------------------------

Level

  

Credit Ratings of
Borrower’s Unsecured Debentures

  

Commitment Fee

  I.    Credit Ratings are better than or equal to at least two (2) of the
following three (3): (i) A3 by Moody’s, (ii) A- by S&P and (iii) A- by Fitch;   
  0.070 %  II.    Level I shall not apply, and Credit Ratings are better than or
equal to at least two (2) of the following three (3): (i) Baa1 by Moody’s,
(ii) BBB+ by S&P and (iii) BBB+ by Fitch      0.100 %  III.    Neither Level I
nor Level II shall apply, and Credit Ratings are better than or equal to at
least two (2) of the following three (3): (i) Baa2 by Moody’s, (ii) BBB by S&P
and (iii) BBB by Fitch      0.150 %  IV.    None of Level I, Level II or Level
III shall apply      0.175 % 

The commitment fee described in this Section 5.04(a) shall accrue from the date
hereof to the Termination Date or, in the case of any Bank, the earlier date of
reduction to zero of such Bank’s Commitment hereunder, and shall be payable
quarterly during the term of each Bank’s Commitment hereunder, in arrears, not
later than the last day of each January, April, July and October, and, in the
case of each Bank, on the date such Bank’s Commitment shall be reduced to zero.

(b) Credit Rating Determinations. For purposes of determining the applicable
commitment fee with respect to any period and the Applicable Margin at any time:

(i) Any change in a Credit Rating shall be deemed to become effective on the
date of public announcement thereof and shall remain in effect until the date of
public announcement that such rating shall no longer be in effect.

(ii) If, during any period, at least two (2) of Moody’s, S&P and Fitch shall not
have publicly announced a Credit Rating with respect to the Borrower’s senior
unsecured Debentures, the Borrower shall be at Level IV; provided that the
Borrower may, at any time during such period, substitute another nationally
recognized rating agency acceptable to the Majority Banks for Moody’s, S&P or

 

17



--------------------------------------------------------------------------------

Fitch. Any Credit Rating assigned by a substitute credit agency, prior to the
determination of the commitment fee for the period during which such Credit
Rating shall be in effect or the determination of the applicable Applicable
Margin at any time, shall be converted to the nationally recognized equivalent
thereof under the rating system employed by Moody’s, S&P or Fitch, as
applicable.

SECTION 5.05. Reduction of the Commitments. The Borrower may, upon at least
three (3) Business Days’ written notice to the Administrative Agent, terminate
in whole or reduce ratably in part the respective Commitments of the Banks;
provided that (i) any such reduction shall not cause the Aggregate Commitments
to be less than the Facility Usage at such time, and (ii) in the case of any
partial reduction of the Commitments, such partial reduction shall be in an
aggregate amount not less than the lesser of (A) $20,000,000 (or an integral
multiple of $5,000,000 in excess thereof) and (B) the amount by which the
Aggregate Commitments exceeds the Facility Usage at such time.

SECTION 5.06. Repayment. Each Advance shall mature, and the principal amount
thereof shall be due and payable, on the Termination Date.

SECTION 5.07. Interest. The Borrower shall pay interest on the unpaid principal
amount of each Advance made by each Bank from the date of such Advance until
such principal amount shall be paid in full at the following rates per annum:

(a) Base Rate Advances. If such Advance is a Base Rate Advance, a rate per annum
equal at all times for such Advance to the Base Rate in effect from time to time
plus the Applicable Margin (such rate to change when and as the Base Rate or the
Applicable Margin changes), payable quarterly in arrears on the last day of
January, April, July and October and at final maturity (whether due to
acceleration or otherwise) and thereafter upon demand.

(b) Eurodollar Rate Advances. If such Advance is a Eurodollar Rate Advance, a
rate per annum equal at all times during each Interest Period for such Advance
to the Eurodollar Rate for such Interest Period plus the Applicable Margin (such
rate to change when and as the Applicable Margin changes), payable in arrears on
(i) the last day of such Interest Period (and, if such Interest Period has a
duration of more than three (3) months, on the date during such Interest Period
which occurs three (3) months after the first day of such Interest Period) and
(ii) on any date such Eurodollar Rate Advance shall be Converted or repaid
(whether due to acceleration or otherwise), on the principal amount so Converted
or repaid.

 

18



--------------------------------------------------------------------------------

“Applicable Margin” means, at any time with respect to each Advance outstanding
at such time, the applicable rate per annum set forth in the table below,
determined in accordance with Section 5.04(b) on the basis of the Credit Ratings
on the Borrower’s senior unsecured Debentures at such time:

 

Level

  

Credit Ratings of

Borrower’s Unsecured

Debentures

  

Applicable
Margin for
Eurodollar Rate
Advances

   

Applicable
Margin for
Base Rate
Advances

  I.    Credit Ratings are better than or equal to at least two (2) of the
following three (3): (i) A3 by Moody’s, (ii) A- by S&P and (iii) A- by Fitch;   
  1.00 %      0.00 %  II.    Level I shall not apply, and Credit Ratings are
better than or equal to at least two (2) of the following three (3): (i) Baa1 by
Moody’s, (ii) BBB+ by S&P and (iii) BBB+ by Fitch      1.125 %      0.125 % 
III.    Neither Level I nor Level II shall apply, and Credit Ratings are better
than or equal to at least two (2) of the following three (3): (i) Baa2 by
Moody’s, (ii) BBB by S&P and (iii) BBB by Fitch      1.25 %      0.25 %  IV.   
None of Level I, Level II or Level III shall apply      1.375 %      0.375 % 

SECTION 5.08. Additional Interest on Eurodollar Rate Advances.

(a) The Borrower shall pay to each Bank, so long as such Bank shall be required
under regulations of the Board of Governors of the Federal Reserve System to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities, additional interest on the unpaid principal
amount of each Eurodollar Rate Advance of such Bank, from the date of such
Advance until such principal amount is paid in full, at an interest rate per
annum equal at all times during each Interest Period for such Advance to the
remainder obtained by subtracting (i) the Eurodollar Rate for such Interest
Period from (ii) the rate obtained by dividing the applicable rate referred to
in clause (i) above by a percentage equal to 100% minus the Eurodollar Rate
Reserve Percentage of such Bank for such Interest Period, payable on each date
on which interest is payable on such Advance.

(b) For so long as any Bank is required to make special deposits with or comply
with reserve assets, liquidity, cash margin or other requirements of any
monetary or other authority (including any such requirement imposed by the Bank
of England, the

 

19



--------------------------------------------------------------------------------

Financial Services Authority, the European Central Bank or the European System
of Central Banks, but excluding requirements reflected in the Eurodollar Rate
Reserve Percentage) in respect of any of such Bank’s Eurodollar Rate Advances,
such Bank shall be entitled to require the Borrower to pay, contemporaneously
with each payment of interest on each of such Bank’s Advances subject to such
requirements, additional interest on such Advance at a rate per annum specified
by such Bank to be the actual cost to such Bank of complying with such
requirements in relation to such Advance.

(c) Any additional interest owed pursuant to subsection (a) or (b) above shall
be determined by such Bank and such Bank shall deliver written notice thereof to
the Borrower through the Administrative Agent; provided that in the case of any
such required reserves, special deposits or other requirements referred to in
subsections (a) or (b) above that are imposed after the date of this Agreement,
the Borrower shall not be required to compensate a Bank pursuant to this Section
for any additional interest incurred more than 120 days prior to the date that
such Bank notifies the Borrower of such required reserves, special deposits or
other requirements. The Bank’s determination shall be prima facie evidence
thereof. Such additional interest shall be payable to the Administrative Agent
for the account of such Bank on each date on which interest is payable for such
Advance.

SECTION 5.09. Interest on Overdue Principal. If any amount of principal is not
paid when due (whether at stated maturity, by acceleration or otherwise), that
amount of principal shall bear interest, from the date on which such amount is
due until such amount is paid in full, payable on demand, at a rate per annum
equal at all times to two percent (2%) per annum above the interest rate in
effect from time to time with respect to the applicable Advance.

SECTION 5.10. Interest Rate Determinations. The Administrative Agent shall give
prompt notice to the Borrower and the Banks of any applicable interest rate
determined by the Administrative Agent for purposes of Section 5.07 and the
applicable interest rate under Section 5.07(b) and Section 5.07(c).

SECTION 5.11. Performance of Banks’ Obligations. Each Bank shall use
commercially reasonable efforts to keep apprised of all events and circumstances
(a) that would excuse or prohibit such Bank from performing its obligation to
make (or to Convert Advances into) Eurodollar Rate Advances hereunder pursuant
to Section 5.01(a), or (b) that would permit such Bank to demand additional
interest or increased costs pursuant to Section 5.08 or Section 5.13. Such Bank
shall, as soon as practicable after becoming aware of any such event or
circumstance, use commercially reasonable efforts, to the extent permitted by
law, to perform its obligations to make Eurodollar Rate Advances through another
office or lending office, and with respect to increased costs or additional
interest, to reduce such increased costs or additional interest (if the use of
such other office or lending office or such reduction would not adversely affect
the performance of such obligations or repayment of the Advances or result in,
in any material respect, any increased cost, loss, liability or other material
disadvantage to such Bank in such Bank’s reasonable judgment), in either case if
by taking the action contemplated by the foregoing, such event or circumstance
would cease to exist.

 

20



--------------------------------------------------------------------------------

SECTION 5.12. Optional Prepayments.

(a) The Borrower may prepay Borrowings upon notice to the Administrative Agent
given not later than 9:00 a.m. (Chicago time) on (i) the proposed date of
prepayment of Borrowings comprised solely of Base Rate Advances and (ii) the
date one Business Day prior to the proposed date of prepayment of Borrowings
comprised solely of Eurodollar Rate Advances by facsimile, stating in such
notice the proposed date and aggregate principal amount of the prepayment, and
if such notice is given, the Borrower shall prepay the outstanding principal
amount of the Advances made as part of the same Borrowing in whole or, in the
case of a Borrowing comprised solely of Base Rate Advances, ratably in part, by
paying the principal amount to be prepaid together with accrued interest thereon
and other amounts then due and owing, if any, hereunder to the date of
prepayment; provided that each partial prepayment shall be in an amount not less
than $20,000,000 and in an integral multiple of $5,000,000 in excess thereof.
Each such optional prepayment shall be applied to prepay ratably the Advances of
the several Banks included in such Borrowing. If the Borrower prepays any
Borrowing consisting of Eurodollar Rate Advances on any day other than the last
day of an Interest Period therefor, the Borrower shall reimburse each Bank for
any losses, costs and expenses contemplated in Section 11.04(b).

(b) Upon receipt of a notice of prepayment pursuant to this Section 5.12, the
Administrative Agent shall promptly notify each Bank of the contents thereof and
of such Bank’s ratable share, if any, of such prepayment.

SECTION 5.13. Increased Costs. Subject to Section 5.11, if, after the date of
this Agreement, any of the following (a “Change in Law”) shall occur:

(a) due to either (i) the introduction of or any change (other than any change
by way of imposition or increase of reserve requirements included in the
Eurodollar Rate Reserve Percentage) in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law),
there shall be any increase in the cost to any Bank of agreeing or committing to
make or making, funding or maintaining any Advances hereunder; or

(b) either (i) the introduction of or any change in or in the interpretation of
any law, rule, regulation or guideline adopted after the date hereof and arising
out of the July 1988 report of the Basel Committee on Banking Regulation and
Supervisory Practices entitled “International Convergence of Capital Measurement
and Capital Standards” or (ii) compliance by any Bank with any law or
regulation, or with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), affects or
would affect the amount of capital or liquidity required or expected to be
maintained by such Bank or any corporation controlling such Bank and such Bank
determines that the amount of such capital or liquidity is increased by or based
upon the existence of such Bank’s commitment to lend hereunder and other
commitments of this type, or upon the making or funding of its Advances
hereunder,

then the Borrower shall from time to time, upon written demand by such Bank
(with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of

 

21



--------------------------------------------------------------------------------

such Bank, within 120 days after such written demand, additional amounts
sufficient to (i) in the case of any of the events described in clause (a)
above, reimburse such Bank for such increased cost, such increased cost to be
determined by such Bank using its customary methods therefor (and, if such Bank
uses from time to time more than one such method, the method chosen for
application hereunder shall be that method which most accurately determines such
increased cost), and (ii) in the case of any of the events described in
clause (b) above, compensate such Bank in light of such circumstances, to the
extent such Bank reasonably determines such increase in capital or liquidity to
be allocable to the existence of such Bank’s commitment to lend or maintain
Advances hereunder. A certificate as to any such amount (demonstrating, in
reasonable detail, the calculations used by such Bank to determine such amount),
submitted to the Borrower and the Administrative Agent by such Bank, shall be
prima facie evidence thereof. Notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder, issued in
connection therewith or in implementation thereof and (ii) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a Change in Law regardless of the date enacted, adopted, issued or
implemented.

Failure or delay on the part of any Bank to demand compensation pursuant to this
Section shall not constitute a waiver of such Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Bank pursuant to this Section for any increased costs incurred or reductions
suffered more than 120 days prior to the date that such Bank notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions,
and of such Bank’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 120-day period referred to above shall be extended to
include the period of retroactive effect thereof.

SECTION 5.14. Payments and Computations.

(a) The Borrower shall make all payments hereunder in Dollars. All payments
hereunder shall be made to the Administrative Agent at (except as set forth in
the next sentence) the Administrative Agent’s address specified in
Section 11.02, or at any other Applicable Lending Office of the Administrative
Agent specified in writing by the Administrative Agent to the Borrower, and, in
the case of Borrowings, shall be applied ratably by the Administrative Agent
among the Banks. The Administrative Agent is hereby authorized to charge the
Borrower’s account with the Administrative Agent, after notice to the Borrower
of the amount to be charged, for each payment of principal, interest and fees as
such payment becomes due. The Administrative Agent will promptly thereafter
cause to be distributed like funds relating to such payment ratably (in
accordance with all like obligations then due and payable to which such payment
relates) to the Banks for the account of their respective Applicable Lending
Offices, and like funds relating to the payment of any other amount payable to
any Bank, to such Bank for the account of its Applicable Lending Office, in each
case to be applied in accordance with the terms of this Agreement.

 

22



--------------------------------------------------------------------------------

(b) All computations of interest based on the Base Rate shall, to the extent
such Base Rate is determined by reference to the Prime Rate, be made on the
basis of a year of 365 or 366 days, as the case may be, and all other
calculations of interest and commitment fees shall be made on the basis of a
year of 360 days, in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest or fees are payable. Each determination by the Administrative Agent of
an interest rate hereunder shall be conclusive and binding for all purposes in
the absence of manifest error.

(c) Whenever any payment hereunder or under any Note shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest and commitment fees, as the
case may be. If such extension would cause such payment with respect to a
Eurodollar Rate Advance to be made in the next following calendar month, such
payment shall be made on the immediately preceding applicable Business Day and
the period of time during which such payment would have been outstanding but for
compliance with this provision shall not be included in the computation of
payment of interest with respect thereto.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Banks hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Bank on such due date an amount equal to the
amount then due such Bank. If and to the extent the Borrower shall not have so
made such payment in full to the Administrative Agent, each Bank shall repay to
the Administrative Agent forthwith on demand such amount distributed to such
Bank together with interest thereon, for each day from the date such amount is
distributed to such Bank until the date such Bank repays such amount to the
Administrative Agent, at the Federal Funds Rate.

SECTION 5.15. Taxes. (a) Any and all payments by the Borrower hereunder or under
any Notes shall be made, in accordance with Section 5.14, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding (i) in the case of each Bank and the Administrative Agent, taxes
imposed on any of its overall net income, and franchise taxes imposed on it, by
the jurisdiction under the laws of which such Bank or the Administrative Agent
(as the case may be) is organized or any political subdivision thereof, (ii) in
the case of each Bank, taxes imposed on its net income, and franchise taxes
imposed on it, by the jurisdiction of such Bank’s Applicable Lending Office or
any political subdivision thereof, and (iii) any taxes imposed on any
“withholdable payment” payable to a Bank as a result of the failure of such Bank
to satisfy the applicable requirements as in effect after December 31, 2012 in
FATCA to establish that such payment is exempt from withholding under FATCA
(all such taxes, levies, imposts, deductions, charges, withholdings and
liabilities, less the exclusions described in clauses (i), (ii) and (iii) above,
being hereinafter referred to as “Taxes”).

 

23



--------------------------------------------------------------------------------

(b) In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise (i) from any payment made hereunder or under the Notes to any
Applicable Lending Office listed on an administrative questionnaire delivered to
the Administrative Agent prior to the date of this Agreement or to any lending
or other office established pursuant to Section 5.11 or otherwise in accordance
with this Agreement or (ii) from the execution or delivery of this Agreement or
the Notes or any amendment hereto or thereto (hereinafter referred to as “Other
Taxes”).

(c) The Borrower will indemnify each Bank and the Administrative Agent for the
full amount of Taxes and Other Taxes (including, without limitation, any Taxes
or Other Taxes imposed by any jurisdiction on amounts payable under this
Section 5.15) incurred by such Bank or the Administrative Agent (as the case may
be) or any liability incurred by such Bank or the Administrative Agent (as the
case may be) (including penalties and interest unless caused by the gross
negligence or willful misconduct of such Bank or the Administrative Agent, as
the case may be) arising therefrom or with respect thereto, whether or not such
Taxes or Other Taxes were correctly or legally asserted. This indemnification
shall be made within 120 days from the date such Bank or the Administrative
Agent (as the case may be) makes written demand therefor, which demand shall be
made within 120 days after such Bank or the Administrative Agent, as applicable,
becomes aware of the imposition on it of such Tax or Other Tax or the incurrence
by it of such liability and which demand shall demonstrate, in reasonable
detail, the circumstances concerning the imposition of, and the calculations
used to determine, such Taxes or Other Taxes.

(d) Without limiting the generality of the foregoing, all Banks shall deliver to
the Borrower and the Administrative Agent (in such number of copies reasonably
requested by the Borrower and the Administrative Agent) on or prior to the date
on which each Bank becomes a party hereto, duly completed and executed copies of
whichever of the following is applicable in order to establish that the Banks
are entitled to a complete exemption from withholding on all amounts to be
received by such Bank at any Applicable Lending Office designated by such Bank,
including fees, pursuant to this Agreement and the Advances:

(i) in the case of a Bank that is a U.S. Person (as such term is defined in
Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended
(the “Code”)), IRS Form W-9 certifying that such Bank is exempt from U.S.
Federal backup withholding tax;

(ii) in the case of a Non-U.S. Bank claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under the Agreement or any Notes, IRS Form W-8BEN establishing an
exemption from U.S. Federal withholding Tax pursuant to the “interest” article
of such tax treaty and (2) with respect to any other applicable payments under
this Agreement, IRS Form W-8BEN establishing an exemption from U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

24



--------------------------------------------------------------------------------

(iii) in the case of a Non-U.S. Bank for whom payments under this Agreement
constitute income that is effectively connected with such Bank’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(iv) in the case of a Non-U.S. Bank claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate substantially in the form of Exhibit 5.15(d)(iv) hereto (any
such certificate, a “Section 5.15(d)(iv) Certificate”) to the effect that such
Bank is not (a) a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(b) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code, and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;

(v) in the case of a Non-U.S. Bank that is not the beneficial owner of payments
made under this Agreement (including a partnership or a participating Bank)
(1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms prescribed
in this subsection (d) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Bank;
provided, however, that if the Bank is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Bank may provide a Section 5.15(d)(iv) Certificate on behalf
of such partners; or

(vi) any other form prescribed by law as a basis for claiming exemption from
U.S. Federal withholding Tax together with such supplementary documentation
necessary to enable the Borrower or the Administrative Agent to determine the
amount of Tax (if any) required by law to be withheld.

Thereafter and from time to time, each Bank shall submit to the Borrower such
additional duly completed and signed copies of the above applicable forms (or
such successor forms as shall be adopted from time to time by the relevant
United States taxing authorities) as may be (i) requested by the Borrower from
such Bank and (ii) required under then current United States law or regulations
to avoid United States withholding taxes on payments in respect of all amounts
to be received by such Bank at any Applicable Lending Office designated by such
Bank, including fees, pursuant to this Agreement or the Advances. If any Bank
determines, as a result of any change in applicable law, regulation or treaty,
or in any official application or interpretation thereof, that it is unable to
submit to the Borrower any form or certificate that such Bank is obligated to
submit pursuant to this subsection (d), or that such Bank is required to
withdraw or cancel any such form or certificate previously submitted, such Bank
shall promptly notify the Borrower of such fact; provided, however, that
delivery of such notice shall not preclude the exercise by such Bank of any of
its rights under this Section 5.15. No amount that shall be required to be paid
by the Borrower pursuant to subsections (a), (b) or (c) of this Section 5.15
shall be payable by the Borrower to any Bank that (i) is not, on the date this
Agreement is executed by such Bank, either (x) required to submit Form W-8BEN or
any successor

 

25



--------------------------------------------------------------------------------

thereto (relating to such Bank and entitling it to a complete exemption from
withholding on all amounts to be received by such Bank at any Applicable Lending
Office designated by such Bank, including fees, pursuant to this Agreement and
the Advances) or Form W-8ECI or any successor thereto (relating to all amounts
to be received by such Bank at any Applicable Lending Office designated by such
Bank, including fees, pursuant to this Agreement and the Advances) and a
Section 5.15(d)(iv) Certificate, as the case may be, or (y) a United States
person (as such term is defined in Section 7701(a)(30) of the Code), or
(ii) shall have failed to submit to the Borrower any form or certificate that
such Bank shall have been required to file pursuant to this subsection and shall
have been entitled to file under applicable law.

(e) Any Bank claiming additional amounts payable pursuant to this Section 5.15
shall use reasonable efforts to change the jurisdiction of its office or
Applicable Lending Office if the making of such change would avoid the need for,
or reduce the amount of, any additional amounts that may thereafter accrue and
would not, in the reasonable judgment of such Bank, be otherwise materially
disadvantageous to such Bank.

(f) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified pursuant to this Section 5.15 (including additional amounts
paid pursuant to this Section 5.15), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section 5.15 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses (including any Taxes or Other
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 5.15(f), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 5.15(f) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 5.15(f) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes or Other Taxes which it deems confidential) to
the indemnifying party or any other Person.

(g) Each party’s obligations under this Section 5.15 shall survive any
assignment of rights by, or the replacement of, a Bank, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
obligations under this Agreement or any Notes.

 

26



--------------------------------------------------------------------------------

SECTION 5.16. Noteless Agreement; Evidence of Indebtedness.

(a) Each Bank shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Bank resulting from
each Advance made by such Bank from time to time, including the amounts of
principal and interest payable and paid to such Bank from time hereunder.

(b) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Advance made hereunder, the currency in which such
Advance is denominated and Type thereof and the Interest Period, if any, with
respect thereto, (ii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Bank hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder from the
Borrower and each Bank’s share thereof.

(c) The entries maintained in the accounts maintained pursuant to
subsections (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Advances therein recorded; provided, however, that the failure of
the Administrative Agent or any Bank to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Borrowings in accordance with their terms.

(d) Any Bank may request that its Advances be evidenced by a promissory note
(each, a “Note”). In such event, the Borrower shall prepare, execute and deliver
to such Bank a Note or separate Notes evidencing such Advances, payable to the
order of such Bank in a form or forms supplied by the Administrative Agent.
Thereafter, the Advances evidenced by such Note or Notes and interest thereon
shall at all times (including after any assignment pursuant to Section 11.06) be
represented by one or more Notes payable to the order of the payee named therein
or any assignee pursuant to Section 11.06, except to the extent that any such
Bank or assignee subsequently returns any such Note for cancellation and
requests that such Advances once again be evidenced as described in subsections
(a) and (b) above.

SECTION 5.17. Sharing of Payments, Etc. Except for payments made pursuant to
Section 5.18, if any Bank shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) on
account of any Advance made by it in excess of its ratable share of all payments
obtained by Banks on account of the Advances comprising the Borrowing to which
such Advance relates, such Bank shall forthwith purchase from the other Banks
which shall then have Advances outstanding comprising a part of such Borrowing
participations in the Advances comprising a part of such Borrowing as shall be
necessary to cause such purchasing Bank to share the excess payment (net of any
expenses which may be incurred by such Bank in obtaining or preserving such
excess payment) ratably with respect to such Borrowing with each of such other
Banks. If all or any portion of such excess payment is thereafter recovered from
such purchasing Bank, such purchase from each selling Bank shall be rescinded
and such selling Bank shall repay to the purchasing Bank the purchase price to
the extent of such recovery together with an amount equal to such selling Bank’s
ratable share (according to the proportion of (i) the amount of such selling
Bank’s required repayment to (ii) the total amount so recovered from the
purchasing Bank) of any interest or other amount paid or payable by the
purchasing Bank in respect of the total amount so recovered. The Borrower agrees
that any Bank so purchasing a participation from another Bank pursuant to this

 

27



--------------------------------------------------------------------------------

Section 5.17 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such
participation as fully as if such Bank were the direct creditor of the Borrower
in the amount of such participation. Nothing contained herein shall require any
Bank to exercise any right it may have of set-off, bankers’ lien, counterclaim
or similar right or shall affect the right of any Bank to exercise, and retain
the benefits of exercising, any such right with respect to any other
indebtedness or obligation of the Borrower not evidenced by this Agreement or
the Notes. If under any applicable bankruptcy, insolvency or other similar law,
any Bank obtains a secured claim in lieu of a set-off or other payment to which
this Section 5.17 would apply, such Bank shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Banks entitled under this Section 5.17 to share in the
benefits of any recovery on such secured claim.

SECTION 5.18. Termination and Prepayment with Respect to any Bank.

(a) In addition to the right of the Borrower to terminate in whole or reduce
ratably the unused portion of the Commitments as described in Section 5.05 and
the right of the Borrower to ratably prepay Advances as described in
Section 5.12, the Borrower shall have the right to terminate the unused portion
of the Commitment of any Bank and to prepay all outstanding Advances made by
such Bank in the manner described in this Section 5.18 if a Bank becomes a
Defaulting Bank or a Non-Consenting Bank or if the Borrower shall have received
notice (a “Special Notice”) that such Bank (i) cannot extend a Eurodollar Rate
Advance and shall exercise its rights pursuant to Section 5.01(a), (ii) claims
additional interest pursuant to Section 5.08, (iii) claims reimbursement for
increased costs or reduced returns pursuant to Section 5.13 or (iv) claims
reimbursement for Taxes or Other Taxes pursuant to Section 5.15.

(b) Upon receipt by the Borrower of a Special Notice from any Bank or upon a
Bank becoming a Defaulting Bank or a Non-Consenting Bank, the Borrower may elect
to terminate the unused portion of the Commitment of such Bank by giving notice
thereof (a “Termination Notice”) to such Bank and to the Administrative Agent on
or before the thirtieth day following the date of such Special Notice,
specifying therein (i) the name of such Bank (a “Terminated Bank”), (ii) the
proposed effective date of termination (“Bank Termination Date”) of the unused
portion of such Terminated Bank’s Commitment, which date shall not in any event
be less than five (5) Business Days following the date of such Termination
Notice, and (iii) if applicable, one or more commercial banks (each, a
“Successor Bank”), each such Successor Bank having a combined capital, surplus
(or its equivalent) and undivided profits in an amount not less than U.S.
$500,000,000 (or its equivalent in another currency), which Successor Bank or
Successor Banks shall have agreed, in the aggregate, to succeed to the entire
Commitment of such Terminated Bank on the Bank Termination Date.

(c) Unless the Borrower shall have elected, as evidenced by its Termination
Notice, to prepay all the Advances made by a Terminated Bank outstanding as of
the Bank Termination Date, any Eurodollar Rate Advance (each, a “TB Advance”)
made by such Terminated Bank having an Interest Period ending after the Bank
Termination Date shall remain outstanding until the last day of such Interest
Period (unless required to be paid earlier in accordance with the terms of this
Agreement). On the last day of the then

 

28



--------------------------------------------------------------------------------

current Interest Period in respect of each TB Advance, the Successor Bank shall
extend an Advance to the Borrower in a principal amount corresponding to such TB
Advance, and having an Interest Period of the type specified in the Notice of
Interest Rate Election that would otherwise have applied to such TB Advance, and
the proceeds of such Advance from the Successor Bank shall be used by the
Borrower to repay such TB Advance to the Terminated Bank. The Successor Bank or
Successor Banks specified by the Borrower in a Termination Notice shall have
agreed, prior to the Bank Termination Date, to succeed, in the aggregate, to the
entire Commitment of such Terminated Bank on the Bank Termination Date which
succession shall, with respect to the unused portion of such Terminated Bank’s
Commitment as of such Bank Termination Date, become effective as of the Bank
Termination Date and, with respect to the remaining portion of such Terminated
Bank’s Commitment, become effective as and when such Terminated Bank’s Advances
are repaid.

(d) If the Borrower shall have elected, as evidenced by its Termination Notice,
to prepay all the Advances made by a Terminated Bank outstanding as of the Bank
Termination Date, the Successor Bank or Successor Banks shall in the aggregate
extend to the Borrower, on the Bank Termination Date, Advances (with interest at
a rate to be agreed upon by the Borrower and each Successor Bank) corresponding
in respective amounts to each Advance being prepaid as of such date, each of
which Advances shall have an Interest Period, if any, beginning on the Bank
Termination Date and ending on the last day of the Interest Period of the
Advance being prepaid to which it corresponds.

(e) Each such termination pursuant to this Section 5.18 shall be effective on
the Bank Termination Date proposed by the Borrower in the related Termination
Notice if (i) no Event of Default shall have occurred prior to such date and be
continuing on such date, (ii) in the event the Borrower shall have elected to
prepay all Advances made by such Terminated Bank outstanding as of such date,
(A) the Borrower shall have prepaid the outstanding aggregate amount of all
Advances made by the Terminated Bank, together with accrued interest to such
date on the amount prepaid and all other amounts payable to such Bank as of such
date and (B) the Successor Bank or Successor Banks shall have extended to the
Borrower Advances equal in aggregate amount to the Advances of the Terminated
Bank being prepaid as required pursuant to Section 5.18(d), and (iii) the
Administrative Agent shall have received evidence reasonably satisfactory to the
Administrative Agent that the Successor Bank or Successor Banks shall have
agreed in the aggregate to succeed to the entire Commitment of the Terminated
Bank in accordance with this Section 5.18.

(f) Subject to subsection (e) above, on the Bank Termination Date, (i) each
Successor Bank shall become a party to this Agreement as if such Successor Bank
shall have been named on the signature pages hereof, and such Successor Bank
shall have all the rights and obligations of a “Bank” hereunder and (ii) the
Terminated Bank shall have no further Commitment under this Agreement (other
than with respect to Advances, if any, made by such Bank which remain
outstanding after such date) and shall no longer be a “Bank” under this
Agreement for any purpose (other than with respect to Advances made by such Bank
which remain outstanding after such date) except insofar as it shall be entitled
to any payment or indemnification, or be obligated to make any

 

29



--------------------------------------------------------------------------------

indemnification, on account of any event which shall have occurred, or any right
or liability which shall have arisen, on or prior to the date of repayment of
such outstanding Advances. The termination of any Bank’s Commitment and the
prepayment of such Bank’s Advances pursuant to this Section 5.18 shall not
relieve or satisfy the obligations of the Borrower to make any such prepayments
free and clear of all Taxes, to reimburse such Bank for all Other Taxes and for
all increased costs pursuant to Section 5.13, or to comply with all other terms
and conditions of this Agreement (including, without limitation, Section 11.04).

SECTION 5.19. Defaulting Banks. Notwithstanding any provision of this Agreement
to the contrary, if any Bank becomes a Defaulting Bank then the following
provisions shall apply for so long as such Bank is a Defaulting Bank:

(a) Fees shall cease to accrue on the unfunded Commitment of such Defaulting
Bank pursuant to Section 5.04(a).

(b) The Commitments and Advances of such Defaulting Bank shall not be included
in determining whether the Majority Banks have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to
Section 11.01) which requires Majority Banks consent.

(c) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent hereunder for the account of such Defaulting Bank (whether
voluntary or mandatory, at maturity, pursuant to Article IX or otherwise) or
received by the Administrative Agent from a Defaulting Bank pursuant to
Section 11.05 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Bank to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Event of Default or Unmatured Event of
Default exists), to the funding of any Advance in respect of which such
Defaulting Bank has failed to fund its portion thereof as required by this
Agreement; third, if so determined by the Administrative Agent and the Borrower,
to be held in a deposit account and released pro rata in order to satisfy such
Defaulting Bank’s potential future funding obligations with respect to Advances
under this Agreement; fourth, to the payment of any amounts owing to the Banks
as a result of any judgment of a court of competent jurisdiction obtained by any
Bank against such Defaulting Bank as a result of such Defaulting Bank’s breach
of its obligations under this Agreement; fifth, so long as no Event of Default
or Unmatured Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Bank as a result of such
Defaulting Bank’s breach of its obligations under this Agreement; and sixth, to
such Defaulting Bank or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Advances in respect of which such Defaulting Bank has not fully
funded its proportionate share, and (y) such Advances were made at a time when
the conditions set forth in Section 6.02 were satisfied or waived, such payment
shall be applied solely to pay the Advances of all non-Defaulting Banks on a pro
rata basis prior to being applied to the payment of any Advances of such
Defaulting Bank until such time as all Advances

 

30



--------------------------------------------------------------------------------

are held by the Banks pro rata in accordance with the Commitments without giving
effect to Section 5.19(c). Any payments, prepayments or other amounts paid or
payable to a Defaulting Bank that are applied (or held) to pay amounts owed by a
Defaulting Bank shall be deemed paid to and redirected by such Defaulting Bank,
and each Bank irrevocably consents hereto.

(d) In the event that the Administrative Agent and the Borrower agree that a
Defaulting Bank has adequately remedied all matters that caused such Bank to be
a Defaulting Bank, then the Advances of the Banks shall be readjusted to reflect
the inclusion of such Bank’s Commitment and on such date such Bank shall
purchase at par such of the Advances of the other Banks as the Administrative
Agent shall determine may be necessary in order for such Bank to hold such
Advances in accordance with its applicable Commitments.

(e) The Borrower may terminate the unused amount of the Commitment of any Bank
that is a Defaulting Bank upon not less than three Business Days’ prior notice
to the Administrative Agent (which shall promptly notify the Banks thereof), and
in such event the provisions of Section 5.19(c) will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Bank under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts); provided that (i) no Event of Default shall have occurred and be
continuing, and (ii) such termination shall not be deemed to be a waiver or
release of any claim the Borrower, the Administrative Agent or any Bank may have
against such Defaulting Bank.

ARTICLE VI

CONDITIONS PRECEDENT

SECTION 6.01. Conditions Precedent to Effectiveness of Agreement. The
effectiveness of this Agreement and the obligation of each Bank to make its
initial Advance is subject to the condition precedent that the Administrative
Agent shall have received all of the following:

(a) Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Agreement and any Notes, and of all documents evidencing
other necessary corporate action with respect to this Agreement and any Notes.

(b) A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and any Notes and the other documents or
certificates to be delivered pursuant to this Agreement.

(c) A certificate, signed by the chief financial officer of the Borrower,
stating that as of the date hereof (i) all representations and warranties in
this Agreement are correct in all material respects except to the extent such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date and (ii) no Event of Default or Unmatured Event of Default has occurred and
is continuing.

 

31



--------------------------------------------------------------------------------

(d) A favorable opinion of the General Counsel or Associate General Counsel of
the Borrower, substantially in the form set forth in Exhibit 6.01(d) hereto.

SECTION 6.02. Conditions Precedent to Each Borrowing. The obligation of each
Bank to make an Advance on the occasion of each Borrowing (including the initial
Borrowing) shall be subject to the additional conditions precedent that on the
date of such Borrowing (a) immediately before and after giving effect to such
Borrowing and to the application of proceeds therefrom, the following statements
shall be true (and each of the giving of the applicable Notice of Borrowing and
the acceptance by the Borrower of the proceeds of such Borrowing, shall be
deemed to constitute a representation and warranty by the Borrower that on the
date of such Borrowing or such issuance, immediately before and after giving
effect thereto and to the application of the proceeds therefrom, such statements
are true):

(i) The representations and warranties contained in Section 7.01 (other than
subsections (e), (f) and (i) thereof) are correct in all material respects on
and as of the date of such Borrowing as though made on and as of such date
(except to the extent such representations and warranties specifically refer to
an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date);

(ii) No event has occurred and is continuing, or would result from such
Borrowing (or from the application of the proceeds therefrom), which constitutes
an Event of Default or an Unmatured Event of Default; and

(iii) The Facility Usage at such time does not exceed the Aggregate Commitments
at such time,

and (b) the Administrative Agent shall have received such other documents as any
Bank through the Administrative Agent may reasonably request related to
clauses (a)(i) or (a)(ii) above.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

SECTION 7.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

(a) Corporate Existence and Standing. The Borrower and each Material Subsidiary
is a corporation duly incorporated, validly existing and in good standing under
the laws of its jurisdiction of incorporation and has all requisite authority to
conduct its business in each jurisdiction in which the failure so to qualify
would have a material adverse effect on the financial condition or operations of
the Borrower.

(b) Authorization; No Violation. The execution, delivery and performance by the
Borrower of this Agreement and the Notes are within the Borrower’s corporate

 

32



--------------------------------------------------------------------------------

powers, have been duly authorized by all necessary corporate action, and do not
contravene (i) the Borrower’s charter or by-laws or (ii) any law or any
contractual restriction binding on or affecting the Borrower.

(c) Governmental Consents. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority or regulatory body is
required for the due execution, delivery and performance by the Borrower of this
Agreement or any Notes.

(d) Validity. This Agreement is, and any Notes when delivered will be, the
legal, valid and binding obligations of the Borrower enforceable against the
Borrower in accordance with their respective terms, subject to the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally and to the effect of general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

(e) Litigation. Except as disclosed by the Borrower in its SEC filings prior to
the date hereof, there is no pending or, to the knowledge of the Borrower,
threatened action or proceeding affecting the Borrower or any of its
Subsidiaries before any court, governmental agency or arbitrator, which could
reasonably be expected to have a material adverse effect on the financial
condition or operations of the Borrower or which purports to affect the
legality, validity or enforceability of this Agreement or any Note to be
delivered by it.

(f) Financial Statements; No Material Adverse Change. The Consolidated balance
sheet at December 31, 2013, and the related Consolidated statements of income,
cash flows and shareholder’s equity and comprehensive income for the period then
ended of the Borrower and its Consolidated Subsidiaries filed by the Borrower
with the SEC present fairly in all material respects the financial condition of
the Borrower and its Consolidated Subsidiaries at December 31, 2013, and the
results of the operations and cash flows of the Borrower and its Consolidated
Subsidiaries for the year then ended, in conformity with generally accepted
accounting principles applied on a basis consistent with that of the preceding
year except as discussed in Note 1 to the Consolidated financial statements.
Subject to year-end audit adjustments, the Consolidated balance sheet at
September 30, 2014 and the related Consolidated statements of income and cash
flows for the three quarters then ended of the Borrower and its Consolidated
Subsidiaries filed by the Borrower with the SEC present fairly in all material
respects the financial condition of the Borrower and its Consolidated
Subsidiaries at September 30, 2014 and the results of the operations and cash
flows of the Borrower and its Consolidated Subsidiaries for the three quarters
then ended, in conformity with generally accepted accounting principles
consistently applied except as discussed in Note 1 to the Consolidated financial
statements. Since December 31, 2013, except as disclosed in filings with the SEC
prior to the date of this Agreement, there has been no material adverse change
in such financial condition or operations.

 

33



--------------------------------------------------------------------------------

(g) Investment Company Act. The Borrower is not an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended.

(h) Regulation U. Neither the Borrower nor any of its Subsidiaries is engaged as
a substantial part of its activities in the business of purchasing or carrying
Margin Stock. The value of the Margin Stock owned directly or indirectly by the
Borrower or any Subsidiary which is subject to any arrangement (as such term is
used in Section 221.2(g) of Regulation U issued by the Board of Governors of the
Federal Reserve System) hereunder is less than an amount equal to twenty-five
percent (25%) of the value of all assets of the Borrower and/or such Subsidiary
subject to such arrangement.

(i) Environmental Matters. The operations of the Borrower and each Material
Subsidiary comply in all material respects with all Environmental Laws, the
noncompliance with which would materially adversely affect the financial
condition or operations of the Borrower.

(j) Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Borrower,
its Subsidiaries and their respective officers and employees and to the
knowledge of the Borrower its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Subsidiary or, to the knowledge of the Borrower or such
Subsidiary, any of their respective directors, officers or employees, or (b) to
the knowledge of the Borrower, any agent of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person, except to the extent the Borrower or
such Subsidiary is licensed by the appropriate Sanctions-administering authority
to engage in the applicable transaction with such Sanctioned Person or is
otherwise permitted to do so by U.S. law. No Borrowing, use of proceeds or other
transaction contemplated by this Agreement will violate Anti-Corruption Laws or
applicable Sanctions.

ARTICLE VIII

COVENANTS

SECTION 8.01. Affirmative Covenants of the Borrower. So long as any Advance
shall remain unpaid or any Bank shall have any Commitment, the Borrower will:

(a) Payment of Taxes, Etc. Pay and discharge, and cause each Material Subsidiary
to pay and discharge, before the same shall become delinquent, (i) all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income, profit or property, and (ii) all lawful claims which, if unpaid, might
by law become a lien upon its property; provided, however, that neither the
Borrower nor any Material

 

34



--------------------------------------------------------------------------------

Subsidiary shall be required to pay or discharge any such tax, assessment,
charge or claim which is being contested in good faith and by proper proceedings
and with respect to which the Borrower shall have established appropriate
reserves in accordance with generally accepted accounting principles.

(b) Maintenance of Insurance. Maintain, and cause each Material Subsidiary to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
(or, as applicable, self-insure in a manner and to an extent not inconsistent
with conventions observed by) companies engaged in similar businesses and owning
similar properties in the same general areas in which the Borrower or such
Material Subsidiary operates.

(c) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each Material Subsidiary to preserve and maintain, its corporate existence,
rights (charter and statutory), and franchises, except as otherwise permitted by
Section 8.02(c); provided, however, that neither the Borrower nor any Material
Subsidiary shall be required to preserve any right or franchise if the Board of
Directors of the Borrower shall determine that the preservation thereof is no
longer desirable in the conduct of business of the Borrower or such Material
Subsidiary, as the case may be, and that the loss thereof is not materially
adverse to the financial condition or operations of the Borrower.

(d) Compliance with Laws, Etc. Comply, and cause each Material Subsidiary to
comply, with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority (including, without limitation, all
Environmental Laws), noncompliance with which would materially adversely affect
the financial condition or operations of the Borrower.

(e) Keeping of Books. Keep, and cause each Material Subsidiary to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of the Borrower and each
Material Subsidiary in accordance with generally accepted accounting principles
in effect from time to time.

(f) Reporting Requirements. Furnish to the Administrative Agent in sufficient
copies for distribution to each Bank:

(i) As soon as available and in any event within the earlier of (A) five
(5) days after the time period specified by the SEC under the Exchange Act for
quarterly reporting or (B) fifty-five (55) days after the end of each of the
first three (3) quarters of each fiscal year of the Borrower, a Consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as of the end of
such quarter and a Consolidated statement of income and cash flows (or
Consolidated statement of changes in financial position, as the case may be) of
the Borrower and its Consolidated Subsidiaries for the period commencing at the
end of the previous fiscal year and ending with the end of such quarter,
certified by the chief financial officer of the Borrower (it being understood
that the certification provided by the chief financial officer pursuant to
Section 906 of the Sarbanes-

 

35



--------------------------------------------------------------------------------

Oxley Act of 2002 is acceptable for this purpose); provided, however, that at
any time the Borrower shall be subject to the reporting requirements of
Section 13 or Section 15(d) of the Exchange Act, delivery within the time period
specified above of copies of the quarterly balance sheets and statements on Form
10-Q of the Borrower and its Consolidated Subsidiaries for such quarterly period
as filed with the SEC shall be deemed to satisfy the requirements of this
clause (i);

(ii) As soon as available and in any event within the earlier of (A) five
(5) days after the time period specified by the SEC under the Exchange Act for
annual reporting or (B) one hundred (100) days after the end of each fiscal year
of the Borrower, a Consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of the end of such year and a Consolidated
statement of income, cash flows and shareholder’s equity and comprehensive
income of the Borrower and its Consolidated Subsidiaries for such fiscal year
and accompanied by (1) a report of PricewaterhouseCoopers LLP, or other
independent public accountants of nationally recognized standing, on the results
of their examination of the Consolidated annual financial statements of the
Borrower and its Consolidated Subsidiaries, which report shall be unqualified as
to a “going concern” or like qualification or exception or as to the scope of
such audit or shall be otherwise reasonably acceptable to the Majority Banks,
and (2) a certificate of such accountants substantially in the form of
Exhibit 8.01(f)(ii) hereto; provided further, that at any time the Borrower
shall be subject to the reporting requirements of Section 13 or Section 15(d) of
the Exchange Act, delivery within the time period specified above of copies of
the annual balance sheets and statements on Form 10-K of the Borrower and its
Consolidated Subsidiaries for such annual period as filed with the SEC shall be
deemed to satisfy the requirements of this clause (ii);

(iii) Promptly after the sending or filing thereof, copies of all reports which
the Borrower files with the SEC under the Exchange Act; provided, that such
quarterly and annual financial statements and reports filed with the SEC
required pursuant to clauses (i), (ii) and (iii) above shall be deemed delivered
to the Administrative Agent on the earlier of the date such statements or
reports are available at (i) www.sec.gov and (ii) the Borrower’s website at
www.baxter.com;

(iv) Together with the financial statements required pursuant to clauses (i) and
(ii) above, a certificate signed by the chief financial officer of the Borrower
(A) stating that no Event of Default or Unmatured Event of Default exists or, if
any does exist, stating the nature and status thereof and describing the action
the Borrower proposes to take with respect thereto, and (B) demonstrating, in
reasonable detail, the calculations used by such officer to determine compliance
with the financial covenants contained in Sections 8.02(a) and 8.02(b); and

(v) As soon as possible, and in any event within five (5) Business Days after
the Borrower shall become aware of the occurrence of each Event of Default or
Unmatured Event of Default, which Event of Default or event is continuing on the
date of such statement, a statement of the chief financial officer of the
Borrower setting forth details of such Event of Default or event and the action
which the Borrower proposes to take with respect thereto.

 

36



--------------------------------------------------------------------------------

(g) Use of Proceeds. Use the proceeds of Borrowings made under this Agreement
for general corporate purposes not in violation of any applicable law or
regulation (including, without limitation, Regulation U and X of the Board of
Governors of the Federal Reserve System (the “Margin Regulations”)). Without
limiting the generality of the foregoing, the Borrower may use the credit
facilities provided by this Agreement in support of its commercial paper
program. With respect to any Borrowing the proceeds of which shall be used to
purchase or carry Margin Stock, the Borrower shall include in the Notice of
Borrowing for such Borrowing such information as shall enable the Banks and the
Borrower to comply with the Margin Regulations. The Borrower will not request
any Advance, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Advance (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transactions of or with any Sanctioned Person, or in
any Sanctioned Country, except to the extent licensed by the appropriate
Sanctions-administering authority to engage in the applicable transaction with
such Sanctioned Person or, as applicable, in such Sanctioned Country or
otherwise permitted by U.S. law, or (C) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

(h) Anti-Corruption Policies, Etc. The Borrower will maintain in effect and
enforce policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.

SECTION 8.02. Negative Covenants of the Borrower. So long as any Advance shall
remain unpaid or any Bank shall have any Commitment, the Borrower will not:

(a) Liens, Etc. Suffer to exist, create, assume or incur, or permit any of its
Material Subsidiaries to suffer to exist, create, assume or incur, any Security
Interest, or assign, or permit any of its Material Subsidiaries to assign, any
right to receive income, in each case to secure Debt or any other obligation or
liability, other than:

 

  (i) Any Security Interest to secure Debt or any other obligation or liability
of any Material Subsidiary to the Borrower.

 

  (ii) Mechanics’, materialmen’s, carriers’ or other like liens arising in the
ordinary course of business (including construction of facilities) in respect of
obligations which are not due or which are being contested in good faith and for
which reasonable reserves have been established.

 

37



--------------------------------------------------------------------------------

  (iii) Any Security Interest arising by reason of deposits with, or the giving
of any form of security to, any governmental agency or any body created or
approved by law or governmental regulation which is required by law or
governmental regulation as a condition to the transaction of any business, or
the exercise of any privilege, franchise or license.

 

  (iv) Security Interests for taxes, assessments or governmental charges or
levies not yet delinquent or Security Interests for taxes, assessments or
governmental charges or levies already delinquent but the validity of which is
being contested in good faith and for which reasonable reserves have been
established.

 

  (v) Security Interests (including judgment liens) arising in connection with
legal proceedings so long as such proceedings are being contested in good faith
and, in the case of judgment liens, the related judgment does not constitute an
Event of Default under Section 9.01(g).

 

  (vi) Landlords’ liens on fixtures located on premises leased by the Borrower
or one of its Material Subsidiaries in the ordinary course of business.

 

  (vii) Security Interests arising in connection with contracts and subcontracts
with or made at the request of the United States of America, any state thereof,
or any department, agency or instrumentality of the United States or any state
thereof for obligations not yet delinquent.

 

  (viii) Any Security Interest arising by reason of deposits to qualify the
Borrower or a Subsidiary to conduct business, to maintain self-insurance, or to
obtain the benefit of, or comply with, laws.

 

  (ix) Any purchase money Security Interest claimed by sellers of goods on
ordinary trade terms provided that no financing statement has been filed to
perfect such Security Interest.

 

  (x) The extension of any Security Interest existing as of the date hereof to
additions, extensions, or improvements to the property subject to the Security
Interest which does not arise as a result of borrowing money or the securing of
Debt or other obligation or liability created, assumed or incurred after such
date.

 

  (xi)

Security Interests on (i) property of a corporation or firm existing at the time
such corporation or firm is merged or consolidated with the Borrower or any
Subsidiary or at the time of a sale, lease or other disposition of the
properties of a corporation or a firm as an entirety (or the properties of a
corporation or firm comprising a

 

38



--------------------------------------------------------------------------------

  product line or line of business, as an entirety) or substantially as an
entirety to the Borrower or a Subsidiary; or (ii) property comprising machinery,
equipment or real property acquired by the Borrower or any of its Subsidiaries,
which Security Interests shall have existed at the time of such acquisition and
secure obligations assumed by the Borrower or such Subsidiary in connection with
such acquisition; provided that the Security Interests of the type described in
this clause (xi) shall not attach to or affect property owned by the Borrower or
such Subsidiary prior to the event referred to in this clause (xi).

 

  (xii) Security Interests arising in connection with the sale, assignment or
other transfer by the Borrower or any Material Subsidiary of accounts
receivable, lease receivables or other payment obligations (together with rights
and assets related thereto, any of the foregoing being a “Receivable”) owing to
the Borrower or any Subsidiary or any interest in any of the foregoing (together
in each case with any collections and other proceeds thereof and any collateral,
guaranties or other property or claims in favor of the Borrower or such
Subsidiary supporting or securing payment by the obligor thereon of any such
Receivables), in each case whether such sale, assignment or other transfer
constitutes a “true sale” or a secured financing for accounting, tax or any
other purpose; provided that either (i) such sale, assignment or other transfer
shall have been made as part of a sale of the business out of which the
applicable Receivables arose, (ii) such sale, assignment or other transfer is
made in the ordinary course of business and is for the purpose of collection
only, (iii) such sale, assignment or other transfer is made in connection with
an agreement on the part of the assignee thereof to render performance under the
contract that has given rise to such Receivable, or (iv) in all other cases, the
aggregate outstanding principal amount of the investment or claim held by
purchasers, assignees or other transferees of (or of interests in) such
Receivables (as determined by the Borrower using any reasonable methods as of
the time any such investment is made or claim is incurred) shall not exceed an
amount equal to ten percent (10%) of the Consolidated total assets of the
Borrower and its Consolidated Subsidiaries at such time.

 

  (xiii) Security Interests securing non-recourse obligations in connection with
leveraged or single-investor lease transactions.

 

  (xiv) Security Interests securing the performance of any contract or
undertaking made in the ordinary course of business (as such business is
currently conducted) other than for the borrowing of money.

 

39



--------------------------------------------------------------------------------

  (xv) Any Security Interest granted by the Borrower or any Material Subsidiary
of the Borrower; provided that (i) the property which is subject to such
Security Interest is a parcel of real property, a manufacturing plant,
manufacturing equipment, a warehouse, or an office building hereafter acquired,
constructed, developed or improved by the Borrower or such Material Subsidiary,
and (ii) such Security Interest is created prior to or contemporaneously with,
or within 120 days after (x) in the case of acquisition of such property, the
completion of such acquisition and (y) in the case of the construction,
development or improvement of such property, the later to occur of the
completion of such construction, development or improvement or the commencement
of operations, use or commercial production (exclusive of test and start-up
periods) of such property, and such Security Interest secures or provides for
the payment of all or any part of the acquisition cost of such property or the
cost of construction, development or improvement thereof, as the case may be.

 

  (xvi) Any conditional sales agreement or other title retention agreement with
respect to property acquired by the Borrower or any Material Subsidiary.

 

  (xvii) Any Security Interest that secures an obligation owed to the United
States of America or any state, territory or possession of the United States of
America, any political subdivision of any of the foregoing or the District of
Columbia (each, a “Governmental Entity”) in connection with a bond or other
obligation issued by a Governmental Entity to finance the construction or
acquisition by the Borrower or any Material Subsidiary of any manufacturing
plant, warehouse, office building or parcel of real property (including
fixtures).

 

  (xviii) Any Security Interest in deposits or cash equivalent investments
pledged with a financial institution for the sole purpose of implementing a
hedging or financing arrangement commonly known as a “back-to-back” loan
arrangement, provided in each case that neither the assets subject to such
Security Interest nor the Debt incurred in connection therewith are reflected on
the Consolidated balance sheet of the Borrower.

 

  (xix) Security Interests of financial institutions as collecting banks or with
respect to deposit or securities accounts held at such financial institutions,
in each case in the ordinary course of business.

 

  (xx)

Any extension, renewal or refunding (or successive extensions, renewals or
refundings) in whole or in part of any Debt or any other obligation or liability
secured by any Security Interest

 

40



--------------------------------------------------------------------------------

  referred to in the foregoing clauses (i) through (xix), provided that the
principal amount of Debt or any other obligation or liability secured by such
Security Interest shall not exceed the principal amount outstanding immediately
prior to such extension, renewal or refunding, and that the Security Interest
securing such Debt or other obligation or liability shall be limited to the
property which, immediately prior to such extension, renewal or refunding
secured such Debt or other obligation or liability and additions to such
property.

Notwithstanding the foregoing provisions of this Section 8.02(a), the Borrower
and its Material Subsidiaries may, at any time, suffer to exist, issue, incur,
assume and guarantee Secured Debt (in addition to Secured Debt permitted to be
secured under the foregoing clauses (i) through (xx)), provided that the
aggregate amount of such Secured Debt, together with the aggregate amount of all
other Secured Debt (not including Secured Debt permitted to be secured under the
foregoing clauses (i) through (xx)) of the Borrower and its Material
Subsidiaries which is suffered to exist, issued, incurred, assumed or guaranteed
after June 17, 2011 does not at such time exceed ten percent (10%) of
Consolidated Net Tangible Assets.

(b) Limitation on Debt. Permit Consolidated Adjusted Debt of the Borrower and
its Consolidated Subsidiaries at any time to exceed an amount equal to
fifty-five percent (55%) of Consolidated Capitalization at such time.

(c) Merger, Etc.

(i) Merge or consolidate with or into, or Transfer Assets to, any Person, except
that the Borrower may (A) merge or consolidate with any corporation, including
any Subsidiary, which is a U.S. Corporation and (B) Transfer Assets to any
Subsidiary which is a U.S. Corporation; provided, in each case described in
clause (A) and (B) above, that (x) immediately after giving effect to such
transaction, no event shall have occurred and be continuing which constitutes an
Event of Default or Unmatured Event of Default and (y) in the case of any merger
or consolidation to which the Borrower shall be a party, the survivor of such
merger or consolidation shall be the Borrower.

(ii) Permit any Material Subsidiary to merge or consolidate with or into, or
Transfer Assets to, any Person unless, immediately after giving effect to such
transaction, no event shall have occurred and be continuing which constitutes an
Event of Default or Unmatured Event of Default.

For purposes of this Section 8.02(c): “Transfer Assets” means, when referring to
the Borrower, the conveyance, transfer, lease or other disposition (whether in
one transaction or in a series of transactions) of all or substantially all of
the assets of the Borrower or of the Borrower and its Subsidiaries considered as
a whole and means, when referring to a Material Subsidiary, the conveyance,
transfer, lease or other disposition (whether in one transaction or in a series
of transactions) of all or substantially all of the assets of such Material
Subsidiary; and “U.S. Corporation” means a corporation organized and existing
under the laws of the United States, any state thereof or the District of
Columbia.

 

41



--------------------------------------------------------------------------------

ARTICLE IX

EVENTS OF DEFAULT

SECTION 9.01. Events of Default. If any of the following events (each, an “Event
of Default,” and, collectively, “Events of Default”) shall occur and be
continuing:

(a) The Borrower shall fail to (i) pay any installment of interest on any
Advance or any commitment fee payable under Section 5.04(a), in each case when
due and such default continues for five (5) days, or (ii) pay any amount of
principal of any Advance when due; or

(b) Any representation or warranty made or deemed made by the Borrower (or any
of its officers) in connection with this Agreement or any Advance shall prove to
have been incorrect in any material respect when made or deemed made; or

(c) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 8.02(a) or Section 8.02(b) of this Agreement on
its part to be performed or observed and such failure shall remain unremedied on
the earlier to occur of (i) or (ii): (i) the date thirty (30) days after the
Borrower shall have become aware of such failure or (ii) the date that financial
statements of the Borrower shall be available from which it may be ascertained
that such failure to perform or observe such term, covenant or agreement shall
have occurred. For purposes of clause (ii) above, the date that any financial
statements shall be deemed available shall be the date on which the Borrower
shall file (or, if earlier, the date the Borrower shall have been required to
file) such financial statements with the SEC as part of any report required to
be filed pursuant to the Exchange Act; or

(d) The Borrower shall (i) fail to perform or observe, or shall breach, any
other term, covenant or agreement contained in this Agreement on its part to be
performed or observed (other than those failures or breaches referred to in
subsections (a), (b), (c), (d)(ii) or (d)(iii) of this Section 9.01) and any
such failure or breach shall remain unremedied for thirty (30) days after
written notice thereof has been given to the Borrower by the Administrative
Agent at the request of any Bank; (ii) fail to perform or observe
Section 8.02(c) or the final sentence of Section 8.01(g); or (iii) fail to
perform or observe Section 8.01(f)(v) and such failure shall remain unremedied
for fifteen (15) days after the occurrence thereof; or

(e) The Borrower or any Material Subsidiary shall fail to pay any amount of
principal of, interest on or premium with respect to, any Debt (other than that
evidenced by this Agreement) of the Borrower or such Subsidiary when due
(whether at scheduled maturity or by required prepayment, acceleration, demand
or otherwise) which Debt is outstanding under one or more instruments or
agreements in an aggregate principal amount not less than $150,000,000 and such
failure shall continue after the applicable

 

42



--------------------------------------------------------------------------------

grace period, if any, specified in the agreement or instrument relating to such
Debt; or any other event shall occur or condition shall exist after the
applicable grace period specified in such agreement or instrument, if the effect
of such event or condition is to accelerate the maturity of such Debt; or any
such Debt shall be declared to be due and payable, or required to be prepaid
(other than by a scheduled prepayment), prior to the stated maturity thereof; or

(f) The Borrower or any Material Subsidiary shall generally not pay its debts as
such debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against the Borrower or such Material
Subsidiary seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debt under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, or other similar
official for it or for any substantial part of its property; or the Borrower or
any such Material Subsidiary shall take corporate action to authorize any of the
actions set forth above in this subsection (f); provided that, in the case of
any such proceeding filed or commenced against the Borrower or any Material
Subsidiary, such event shall not constitute an “Event of Default” hereunder
unless either (i) the same shall have remained undismissed or unstayed for a
period of sixty (60) days, (ii) an order for relief shall have been entered
against the Borrower or such Material Subsidiary under the federal bankruptcy
laws as now or hereafter in effect or (iii) the Borrower or such Material
Subsidiary shall have taken corporate action consenting to, approving or
acquiescing in the commencement or maintenance of such proceeding; or

(g) Any judgment or order for the payment of money shall be rendered against the
Borrower or any Material Subsidiary and (i) either (A) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order or
(B) there shall be any period of thirty (30) consecutive days, in the case of a
judgment or order rendered or entered by a court during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect, and (ii) the amount of such judgment or
order, when aggregated with the amount of all other such judgments and orders
described in this subsection (g), shall exceed $150,000,000; provided that the
rendering of any such judgment or order shall not constitute an Unmatured Event
of Default; or

(h) Either (i) the PBGC shall institute proceedings under Section 4042 of ERISA
to terminate any Plan and such Plan shall have an Unfunded Liability in an
amount in excess of $150,000,000 at such time or (ii) withdrawal liability shall
be assessed against the Borrower or any Material Subsidiary in connection with
any Multiemployer Plan (whether under Section 4203 or Section 4205 of ERISA) and
such withdrawal liability shall be an amount in excess of $150,000,000; or

(i) A Change of Control shall occur;

 

43



--------------------------------------------------------------------------------

then, in any such event but subject to the next sentence, the Administrative
Agent shall at the request, or may with the consent, of the Majority Banks, by
notice to the Borrower, (i) declare the obligation of each Bank to make Advances
hereunder to be terminated, whereupon the same shall forthwith terminate, and
(ii) declare the entire unpaid principal amount of the Advances, all interest
accrued and unpaid thereon and all other amounts payable under this Agreement to
be forthwith due and payable, whereupon the Advances, all such accrued interest
and all such amounts shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrower. In the event of the occurrence of an
Event of Default under Section 9.01(f), (A) the obligation of each Bank to make
Advances hereunder shall automatically be terminated and (B) the Advances, all
such interest and all such amounts shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrower.

ARTICLE X

THE ADMINISTRATIVE AGENT

SECTION 10.01. Authorization and Action. Each Bank hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. As to any matters not expressly provided for by
this Agreement, the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Majority Banks and such instructions shall be
binding upon all Banks and all holders of Notes. The Administrative Agent shall
not be required to take any action which exposes it to personal liability or
which is contrary to this Agreement or applicable law. The provisions of this
Article X shall apply to any such Affiliate mutatis mutandis.

SECTION 10.02. Duties and Obligations. Neither the Administrative Agent nor any
of its directors, officers, agents or employees shall be liable for any action
taken or omitted to be taken by it or them under or in connection with this
Agreement except for its or their own gross negligence or willful misconduct.
Without limiting the generality of the foregoing, (i) the Administrative Agent
may treat the payee of any Note as the holder thereof unless and until the
Administrative Agent receives written notice of the assignment thereof signed by
such payee and the Administrative Agent receives the written agreement of the
assignee that such assignee is bound hereby as it would have been if it had been
an original Bank party hereto, in each case in form satisfactory to the
Administrative Agent, (ii) the Administrative Agent may consult with legal
counsel (including counsel for the Borrower), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts, and (iii) the Administrative Agent shall incur
no liability under or in respect of this Agreement by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telegram,
cable or telex) believed by it to be genuine and signed or sent by the proper
party or parties or by acting upon any representation or warranty of the
Borrower made or deemed to be made hereunder. Further, the Administrative Agent
(A) makes no warranty or representation to any

 

44



--------------------------------------------------------------------------------

Bank and shall not be responsible to any Bank for the accuracy or completeness
of any statements, warranties or representations (whether written or oral) made
in or in connection with this Agreement, (B) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of this Agreement on the part of the Borrower or to
inspect the property (including the books and records) of the Borrower, and
(C) shall not be responsible to any Bank for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto.

SECTION 10.03. Administrative Agent and Affiliates. With respect to its
Commitment, the Advances made by it and the Notes issued to it, the
Administrative Agent, in its separate capacity as a Bank, shall have the same
rights and powers under this Agreement as any other Bank and may exercise the
same as though it were not the Administrative Agent; and the term “Bank” or
“Banks” shall, unless otherwise expressly indicated, include the Administrative
Agent in its separate capacity as a Bank. The Administrative Agent, in its
separate capacity as a Bank, and its Affiliates may accept deposits from, lend
money to, act as trustee under indentures of, and generally engage in any kind
of business with, the Borrower, any Subsidiary and any Person which may do
business with or own securities of the Borrower or any Subsidiary, all as if it
were not the Administrative Agent hereunder and without any duty to account
therefor to the Banks.

SECTION 10.04. Bank Credit Decision. Each Bank agrees that it has itself been,
and will continue to be, solely responsible for making its own independent
appraisal of and investigations into the financial condition, creditworthiness,
condition, affairs, status and nature of the Borrower. Accordingly, each Bank
confirms to the Administrative Agent that such Bank has not relied, and will not
hereafter rely, on the Administrative Agent, or any other Bank, (i) to check or
inquire on its behalf into the adequacy, accuracy or completeness of any
information provided by the Borrower under or in connection with this Agreement
or the transactions herein contemplated (whether or not such information has
been or is hereafter distributed to such Bank by the Administrative Agent),
(ii) to assess or keep under review on its behalf the financial condition,
creditworthiness, condition, affairs, status or nature of the Borrower or
(iii) in entering into this Agreement or in making its own credit decisions with
respect to the taking or not taking of any action under this Agreement.

SECTION 10.05. Indemnification. The Banks agree to indemnify the Administrative
Agent (to the extent not reimbursed by the Borrower) ratably according to the
respective principal amounts of the Commitments then held by each of them (or if
the Commitments have at the time been terminated, ratably according to the
respective Dollar amounts of their Advances then outstanding), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement or
any action taken or omitted by the Administrative Agent under this Agreement,
provided that no Bank shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct. Without limiting the generality of the
foregoing, each Bank agrees to reimburse the Administrative Agent promptly upon
demand for its ratable share

 

45



--------------------------------------------------------------------------------

of any out-of-pocket expenses (including reasonable counsel fees) incurred by
the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification or amendment of this Agreement or
preservation of any rights of the Administrative Agent or the Banks under, or
the enforcement (whether through negotiations, legal proceedings or otherwise)
of, or legal advice in respect of rights or responsibilities under, this
Agreement, to the extent that the Administrative Agent is not reimbursed for
such expenses by the Borrower.

SECTION 10.06. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Banks and the
Borrower. Upon any such resignation or removal of the Administrative Agent, the
Majority Banks shall have the right to appoint a successor Administrative Agent
to assume the position as Administrative Agent of the retiring Administrative
Agent. If no successor Administrative Agent shall have been so appointed by the
Majority Banks, and shall have accepted such appointment, within thirty
(30) days after the retiring Administrative Agent’s giving of notice of
resignation or the Majority Banks’ removal of the retiring Administrative Agent,
then the retiring Administrative Agent may, on behalf of the Banks, appoint a
successor Administrative Agent, which shall be either a Bank hereunder or a
commercial bank organized or licensed under the laws of the United States or of
any state thereof and having a combined capital and surplus of at least
$500,000,000. The Borrower shall have the right to approve any successor
Administrative Agent, which approval shall not be unreasonably withheld (in all
such cases the Borrower shall be entitled to take into account its past and then
existing commercial banking relationships, among other things); provided that if
an Event of Default shall have occurred, such right of the Borrower to approve
the successor Administrative Agent shall be suspended during the continuance of
such Event of Default. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement. After any retiring Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of this
Article X shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under this Agreement.

SECTION 10.07. Syndication Agent and Co-Lead Arrangers. None of the Banks
identified on the cover page or signature pages of this Agreement as the
“Syndication Agent” or “Co-Lead Arrangers” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Banks as such. Each Bank acknowledges that it has not
relied, and will not rely, on any of the Banks identified as Syndication Agent
or Co-Lead Arrangers in deciding to enter into this Agreement or in taking or
refraining from taking any action hereunder or pursuant hereto.

ARTICLE XI

MISCELLANEOUS

SECTION 11.01. Amendments, Etc. Subject to the further terms of this
Section 11.01, no amendment or waiver of any provision of this Agreement, nor
consent to any departure by the Borrower therefrom, shall in any event be
effective unless the same shall be in

 

46



--------------------------------------------------------------------------------

writing and signed by the Majority Banks, and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given. No amendment, waiver or consent shall, unless in writing and signed
by all the Banks, do any of the following: (a) waive any of the conditions
specified in Section 6.01, (b) change the percentage of the Commitments or of
the aggregate unpaid principal amount of the Advances, or the number of Banks,
which shall be required for the Banks or any of them to take any action
hereunder, or amend the definition herein of “Majority Banks,” or (c) amend this
Section 11.01. No amendment, waiver or consent shall: (i) change the Commitments
of any Bank or subject any Bank to any additional obligations without the
written consent of such Bank, (ii) reduce the principal of, or interest on, the
Advances or any commitment fees, or other amount payable hereunder without the
written consent of each Bank directly affected thereby, provided, however, that
only the consent of the Majority Banks shall be necessary to amend Section 5.09
or to waive any obligation of the Borrower to pay interest at the rate specified
in such Section 5.09 or (iii) change any date fixed for any payment in respect
of principal of, or interest on, the Advances or any commitment fees, or other
amount payable hereunder without the written consent of each Bank directly
affected thereby. No amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Banks required hereinabove
to take such action, affect the rights or duties of the Administrative Agent
under this Agreement.

SECTION 11.02. Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including by
telecopier) and mailed or sent or delivered, if to the Borrower, at the address
set forth for the Borrower on the signature pages hereof; if from the Borrower
to the Administrative Agent or any Bank, to the Administrative Agent at the
address set forth for the Administrative Agent on the signature pages hereof; if
from the Administrative Agent to any Bank, at the address of such Bank’s
Domestic Lending Office or, in the case of a notice or communication relating to
information delivered under Section 8.01(f), by posting on an Internet website
established by the Administrative Agent with Intralinks, Inc. or other similarly
available electronic media; or, in any case, at such other address as shall be
designated by such party in a written notice to the other parties hereto (except
in the case of the Borrower, as to which a change of address may be made by
notice to the Administrative Agent on behalf of the Banks and except in the case
of any Bank, as to which a change of address may be made by notice to the
Administrative Agent). Subject to the next sentence, all such notices and
communications shall be effective, in the case of written notice, when deposited
in the mails, air mail, postage prepaid, and, in the case of notice by telex,
telecopy, telegram or cable, when sent addressed as set forth above. All notices
and communications pursuant to Articles II and X shall not be effective until
they are received by the addressee. The Administrative Agent agrees to deliver
promptly to each Bank copies of each report, document, certificate, notice and
request, or summaries thereof, which the Borrower is required to, and does in
fact, deliver to the Administrative Agent in accordance with the terms of this
Agreement, including, without limitation, copies of any reports to be delivered
by the Borrower pursuant to Section 8.01(f).

SECTION 11.03. No Waiver; Cumulative Remedies. No failure on the part of the
Administrative Agent or any Bank to exercise, and no delay in exercising, any
right hereunder or under any Note shall operate as a waiver hereof, nor shall
any single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

47



--------------------------------------------------------------------------------

SECTION 11.04. Costs and Expenses; Indemnification.

(a) The Borrower agrees to reimburse on demand the Administrative Agent, the
Syndication Agent and the Co-Lead Arrangers for all reasonable and documented
out-of-pocket costs and expenses (including, subject to such limits as may be
agreed to in writing by the applicable parties from time to time, the reasonable
and documented fees, time charges and expenses of attorneys for the
Administrative Agent, the Syndication Agent and the Co-Lead Arrangers, which
attorneys may be employees of the Administrative Agent, the Syndication Agent
and the Co-Lead Arrangers) incurred by the Administrative Agent, the Syndication
Agent and the Co-Lead Arrangers in connection with the preparation, negotiation,
distribution through e-mail or secured website, execution, syndication and
enforcement of this Agreement, the Notes, if any, and the other documents to be
delivered hereunder or contemplated hereby; provided, however, that such
out-of-pocket costs and expenses of the Administrative Agent, the Syndication
Agent and the Co-Lead Arrangers through the date of execution of this Agreement
shall only be payable as set forth in a separate fee letter (if any) executed
and delivered prior to the effective date of this Agreement by the
Administrative Agent, the Syndication Agent, the Co-Lead Arrangers and the
Borrower. The Borrower further agrees to pay on demand all direct out-of-pocket
losses, and reasonable out-of-pocket costs and expenses, if any (including
reasonable fees and out-of-pocket expenses of outside counsel), of the
Administrative Agent and any Bank in connection with the enforcement (whether by
legal proceedings, negotiation or otherwise) of this Agreement, the Notes, if
any, and the other documents delivered hereunder.

(b) If (i) due to payments made by the Borrower due to acceleration of the
maturity of the Advances pursuant to Section 9.01 or due to any other reason,
any Bank receives payments of principal of any Eurodollar Rate Advance, or any
Eurodollar Rate Advance is Converted to a Base Rate Advance, in each case other
than on the last day of the Interest Period for such Advance or (ii) the
Borrower fails to borrow, convert, continue or prepay any Eurodollar Rate
Advance on the date specified in any notice delivered by it pursuant hereto, the
Borrower shall, upon demand by any Bank (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Bank any amounts required to compensate such Bank for any additional direct
out-of-pocket losses, costs or expenses which it may reasonably incur as a
result of such payment, Conversion or failure, including, without limitation,
any such loss (excluding loss of anticipated profits), cost or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by such Bank to fund or maintain such Advance; provided that the amount of such
loss, cost or expense shall not exceed the amount determined by such Bank to be
the excess, if any, of (i) the amount of interest that would have accrued on a
principal amount equal to such Loan, at the Eurodollar Rate applicable to such
Loan, for the period from the date of such payment to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan) (in either such case, the “Relevant Period”), over (ii) the amount of
interest

 

48



--------------------------------------------------------------------------------

that would accrue on such principal amount for the Relevant Period at the
interest rate that such Bank would bid, were it to bid at the commencement of
the Relevant Period, for deposits in Dollars in a comparable amount and for the
Relevant Period from other banks in the London interbank market. For purposes of
calculating amounts payable by the Borrower to a Bank under this
Section 11.04(b), each Bank shall be deemed to have funded each Eurodollar Rate
Advance made by it at the Eurodollar Rate for such Advance by a matching deposit
or other borrowing in the London interbank market for such currency for a
comparable amount and for a comparable period.

(c) Subject to the next sentence, the Borrower agrees to indemnify and hold
harmless the Administrative Agent, each Bank, their respective Affiliates and
each of the foregoing’s respective directors, officers and employees from and
against any and all claims, damages, liabilities and out-of-pocket expenses
(including, without limitation, reasonable fees and out-of-pocket expenses of
outside counsel) which may be incurred by or asserted against the Administrative
Agent or such Bank or any such director, officer or employee in connection with
or arising out of any investigation, litigation, or proceeding (i) related to
this Agreement, any transaction or proposed transaction (whether or not
consummated) contemplated hereby or in which any proceeds of any Borrowing are
applied or proposed to be applied, directly or indirectly, by the Borrower,
whether or not the Administrative Agent or such Bank or any such director,
officer or employee is a party to such transactions or (ii) related to the
Borrower’s entering into this Agreement, or to any actions or omissions of the
Borrower, any of its Subsidiaries or Affiliates or any of its or their
respective officers, directors or employees in connection therewith, and in each
case regardless of whether the indemnified Person is party thereto. The Borrower
shall not be required to indemnify any such indemnified Person from or against
any portion of such claims, damages, liabilities or expenses (a) arising out of
the gross negligence or willful misconduct of such indemnified Person as
determined in a final judgment by a court of competent jurisdiction or (b) that
result from the violation by the Administrative Agent or such Bank of any law or
judicial order.

SECTION 11.05. Right of Set-Off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 9.01 to authorize the
Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 9.01, each Bank (and each of its Affiliates) is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Bank (or any of its Affiliates) to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement and any Notes held by such Bank,
irrespective of whether or not such Bank shall have made any demand under this
Agreement and any Notes and of whether or not such obligations may be matured.
Each Bank agrees promptly to notify the Borrower after any such set-off and
application made by such Bank, but the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Bank
under this Section 11.05 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which such Bank may
have.

 

49



--------------------------------------------------------------------------------

SECTION 11.06. Binding Effect; Assignment.

(a) This Agreement shall become effective when it shall have been executed by
the Borrower and the Administrative Agent and when the Administrative Agent
shall have been notified by each Bank that such Bank has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Administrative Agent and each Bank and their respective successors and assigns,
except that the Borrower shall not have the right to assign its rights hereunder
or any interest herein without the prior written consent of all of the Banks.

(b) Any Bank may assign, participate or otherwise transfer all or any part of,
or interest in, such Bank’s rights and obligations hereunder and under the Notes
issued to it hereunder to one or more banks or other entities (excluding natural
persons); provided that (i) in the case of any assignment, participation or
other transfer to a Person that is not a Bank, an Affiliate of a Bank or an
Approved Fund, the Borrower (except during the continuance of an Event of
Default) and the Administrative Agent, in each case whose consent shall not be
unreasonably withheld or delayed, shall have expressly agreed in writing;
provided that a material increase in counterparty risk shall be reasonable
grounds (although not exclusive grounds) for the withholding of such consent;
and (ii) in the case of any assignment in part, the amount of the Commitment
being assigned pursuant to such assignment shall in no event be less than
$5,000,000 (or a lesser amount approved by the Administrative Agent). Upon the
effectiveness of any such assignment (but not in the event of any such
participation or other transfer), such assignee shall be a Bank hereunder and
shall have all the rights and benefits thereof. However, unless and until the
conditions for the Administrative Agent’s treating such assignee as holder
pursuant to clause (c) below shall have been satisfied, such assignee shall not
be entitled to exercise the rights of a Bank under this Agreement and the
Administrative Agent shall not be obligated to make payment of any amount to
which such assignee may become entitled hereunder other than to the Bank which
assigned its rights to such assignee. Nothing contained herein shall impair the
ability of any Bank, in its discretion, to agree, solely as between itself and
its assignees, participants and other transferees, upon the manner in which such
Bank shall exercise its rights under this Agreement and the Notes made to such
Bank. The assignee, if it shall not already be a Bank, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

(c) In order to effect any assignment permitted hereunder by a Bank of all or
any portion of its Commitment hereunder, the parties to each such assignment
shall execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register (as defined below), an agreement substantially in the
form of Exhibit 11.06 hereto (an “Assignment and Acceptance”), together with any
Note or Notes subject to such assignment and a processing and recordation fee of
$3,500 payable by the assignor or assignee. Upon such execution, delivery,
acceptance and recording and delivery to the

 

50



--------------------------------------------------------------------------------

Administrative Agent of such assignee’s Administrative Questionnaire, from and
after the effective date specified in each Assignment and Acceptance, (x) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Bank hereunder and (y) the Bank
assignor thereunder shall, to the extent that rights and obligations hereunder
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights and be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all or the remaining portion
of an assigning Bank’s rights and obligations under this Agreement, such Bank
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 5.13, 5.15 and 11.04 for any events or circumstances
occurring or existing before the effective date of assignment).

(d) By executing and delivering an Assignment and Acceptance, the Bank assignor
thereunder and the assignee thereunder confirm to and agree with each other and
the other parties hereto as follows: (i) other than as provided in such
Assignment and Acceptance, such assigning Bank makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Bank makes no representation or warranty and assumes
no responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under this
Agreement or any other instrument or document furnished pursuant hereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 7.01(f)
(and any later statements delivered pursuant to Section 8.01(f)(ii)) and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the
Administrative Agent, such assigning Bank or any other Bank and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement; (v) such assignee appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement as are delegated to the Administrative Agent by the terms hereof,
together with such powers as are reasonably incidental thereto; and (vi) such
assignee agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Bank.

(e) The Administrative Agent shall maintain at its address referred to in
Section 11.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the Banks
and the Commitment of, and principal amount (and stated interest on) of the
Advances owing to, each Bank from time to time (the “Register”). The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Administrative Agent and the Banks shall treat each
Person whose name is recorded in the Register as a Bank hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or any Bank at any reasonable time and from time to time upon
reasonable prior notice.

 

51



--------------------------------------------------------------------------------

(f) Notwithstanding anything contained herein to the contrary, each Bank may
pledge its right, title and interest under this Agreement and any Note made to
it to the Board of Governors of the Federal Reserve System, or any other
Governmental Authority, as security for financial accommodations or privileges
being provided or extended to such Bank by such Governmental Authority.

SECTION 11.07. Confidentiality. The Administrative Agent and each Bank agree to
hold any confidential information which it may receive from the Borrower
pursuant to this Agreement in confidence, except for disclosure (i) to its
Affiliates, legal counsel, accountants, and other professional advisors, and
then solely on a need-to-know basis, (ii) in response to any request or order
therefor issued by any Governmental Authority, (iii) as required by law,
regulation, or judicial process, (iv) within any legal proceeding to enforce any
of its rights or remedies hereunder; provided that an Event of Default shall
have occurred hereunder and the requisite Banks shall have elected under
Section 9.01 to enforce such rights or remedies against the Borrower, (v) to any
permitted assignee or participant under Section 11.06, (vi) to any agents and
advisors of a Bank solely in connection with the administration of this
Agreement and the Advances hereunder or (vii) of information which has already
become publicly available at the time of such disclosure. In the case of
disclosure pursuant to clause (ii) or (iii) above, the disclosing party agrees,
to the extent practicable and permitted by applicable law, regulation or
judicial process, to promptly notify the Borrower prior to such disclosure and
to request confidential treatment if the Borrower so requests.

EACH BANK ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THIS SECTION FURNISHED TO
IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS AFFILIATES
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH BANK
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW.

 

52



--------------------------------------------------------------------------------

SECTION 11.08. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the internal laws (as distinguished from the
conflicts of laws rules) of the State of New York.

SECTION 11.09. Jurisdiction; Consent to Service of Process.

(a) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the non-exclusive jurisdiction of the Supreme Court of the
State of New York sitting in the Borough of Manhattan, and of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
hereto may otherwise have to bring any action or proceeding relating to this
Agreement against the other parties hereto or their respective properties in the
courts of any jurisdiction.

(b) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in the first
sentence of paragraph (a) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 11.02. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 11.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

53



--------------------------------------------------------------------------------

SECTION 11.11. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement.

SECTION 11.12. Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement.

SECTION 11.13. Entire Agreement. This Agreement, taken together with all of the
other documents, instruments and certificates contemplated herein to be
delivered by the Borrower, including, without limitation, the fee letters (if
any) executed and delivered prior to the effective date of this Agreement by the
Administrative Agent, the Syndication Agent, the Co-Lead Arrangers and the
Borrower, embodies the entire agreement and supersedes all prior agreements,
written and oral, relating to the subject matter hereof as among the Borrower,
the Banks parties hereto and the Administrative Agent.

SECTION 11.14. USA PATRIOT ACT. Each Bank that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Bank to identify the
Borrower in accordance with the Act.

[Signature Pages Follow]

 

54



--------------------------------------------------------------------------------

The duly authorized parties hereto have caused this Agreement to be executed by
their respective officers or agents, as of the date of this Agreement.

 

BAXTER INTERNATIONAL INC. By:  

/s/ Robert J. Hombach

Name:   Robert J. Hombach Title:   Corporate Vice President and Chief Financial
Officer

Address for Notice Purposes:

One Baxter Parkway

Deerfield, Illinois 60015

Attention: Assistant Treasurer

Telephone: (847) 948-3212

Telecopy: (847) 948-4509

Signature Page to

364 Day Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION By:  

/s/ Olivier Lopez

Name:   Olivier Lopez Title:   Underwriter Address for Notice Purposes: 10 South
Dearborn Chicago, Illinois 60603 Attention: Olivier Lopez Telephone: (312)
325-3229 Telecopy: (312) 244-3027 Regarding Borrowings: Attention: Tess Saio
Telephone: (312) 732-3229 Telecopy: (888) 292-9533

Signature Page to

364 Day Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Rebecca Kratz

Name:   Rebecca Kratz Title:   Authorized Signatory

Signature Page to

364 Day Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH By:  

/s/ Ming K. Chu

Name:   Ming K. Chu Title:   Vice President By:  

/s/ Virginia Cosenza

Name:   Virginia Cosenza Title:   Vice President

Signature Page to

364 Day Credit Agreement



--------------------------------------------------------------------------------

UBS AG, Stamford Branch By:  

/s/ Lana Gifas

Name:   Lana Gifas Title:   Director By:  

/s/ Jennifer Anderson

Name:   Jennifer Anderson Title:   Associate Director

Signature Page to

364 Day Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH By:  

/s/ Christopher Day

Name:   Christopher Day Title:   Authorized Signatory By:  

/s/ Karim Rahimtoola

Name:   Karim Rahimtoola Title:   Authorized Signatory

Signature Page to

364 Day Credit Agreement



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as a Lender By:  

/s/ L. Peter Yetman

Name:   L. Peter Yetman Title:   Director

Signature Page to

364 Day Credit Agreement



--------------------------------------------------------------------------------

Barclays Bank PLC By:  

/s/ Arti Sugunan

Name:   Arti Sugunan Title:   Assistant Vice President

Signature Page to

364 Day Credit Agreement



--------------------------------------------------------------------------------

The Bank of Tokyo Mitsubishi UFJ, Ltd. By:  

/s/ Jaime Sussman

Name:   Jaime Sussman Title:   VP

Signature Page to

364 Day Credit Agreement



--------------------------------------------------------------------------------

HSBC Bank USA, N.A. By:  

/s/ Andrew Bicker

Name:   Andrew Bicker Title:   Senior Vice President

Signature Page to

364 Day Credit Agreement



--------------------------------------------------------------------------------

MIZUHO BANK, LTD. By:  

/s/ Bertram H. Tang

Name:   Bertram H. Tang Title:   Authorized Signatory

Signature Page to

364 Day Credit Agreement



--------------------------------------------------------------------------------

     

Exhibit 2.02 to

     

364 Day Credit Agreement

     

dated as of December 10, 2014

FORM OF

NOTICE OF BORROWING

JPMorgan Chase Bank, National Association,

  as Administrative Agent for the

  Banks that are parties to the Credit

  Agreement referred to below

131 S. Dearborn

Chicago, Illinois 60603

Attention: Nanette Wilson

Dear Ms. Wilson:

The undersigned, Baxter International Inc., refers to the 364 Day Credit
Agreement, dated as of December 10, 2014 (the “Credit Agreement,” the terms
defined therein being used herein as therein defined), among Baxter
International Inc., the Banks parties thereto and JPMorgan Chase Bank, National
Association, as Administrative Agent, and hereby gives you notice, irrevocably,
pursuant to Section 2.02 of the Credit Agreement that the undersigned hereby
requests a Borrowing under the Credit Agreement, and in that connection sets
forth below the information relating to such Borrowing (the “Proposed
Borrowing”) as required by Section 2.02 of the Credit Agreement:

(i) The Business Day of the Proposed Borrowing is             , 20    .

(ii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].

(iii) The aggregate amount of the Proposed Borrowing is $            .

(iv) The Interest Period for each [Eurodollar Rate Advance] made as part of the
Proposed Borrowing is [    months].

(v) The proceeds of the Proposed Borrowing [will not be used, directly or
indirectly, to purchase or carry Margin Stock] [will be used to purchase or
carry Margin Stock. A duly completed Form FR U-l (OMB No. 7100-0115), executed
by a duly authorized officer of the undersigned, accompanies this Notice of
Borrowing and sets forth thereon the relevant information with respect to the
use of the proceeds of the Proposed Borrowing].



--------------------------------------------------------------------------------

Very truly yours, BAXTER INTERNATIONAL INC. By:  

 

Title:  

 



--------------------------------------------------------------------------------

      Exhibit 2.03 to       364 Day Credit Agreement       dated as of
December 10, 2014

FORM OF

NOTICE OF INTEREST RATE ELECTION

JPMorgan Chase Bank, National Association,

  as Administrative Agent for the

  Banks that are parties to the Credit

  Agreement referred to below

131 S. Dearborn

Chicago, Illinois 60603

Attention: Nanette Wilson

Dear Ms. Wilson:

The undersigned, Baxter International Inc., refers to the 364 Day Credit
Agreement, dated as of December 10, 2014 (the “Credit Agreement,” the terms
defined therein being used herein as therein defined), among Baxter
International Inc., the Banks parties thereto and JPMorgan Chase Bank, National
Association, as Administrative Agent, and hereby gives you notice, irrevocably,
pursuant to Section 2.03 of the Credit Agreement of an interest rate election,
and in that connection sets forth below the information relating to the affected
Borrowing (the “Affected Borrowing”) as required by Section 2.03 of the Credit
Agreement:

(i) The Affected Borrowing is the following:

 

  (a) Type:                                         

 

  (b) Last Day of Present Interest Period:
                                        

 

  (c) Aggregate Amount: $            .

(ii) The portion of such Affected Borrowing to be [Converted/continued] is:
$            

(iii) Business Day of the [Conversion/conversion] in respect of the Affected
Borrowing is             , 20     .



--------------------------------------------------------------------------------

(iv) Upon giving effect to the [Conversion/continuation], the Affected Borrowing
shall be comprised of the following:

 

  [(a) $            of [Base Rate Advances] ;

 

  (b) $            of Eurodollar Rate Advances having an Interest Period of
    month[s]; and

 

  (c) $            of Eurodollar Rate Advances having an Interest Period of
    month[s].

 

Very truly yours, BAXTER INTERNATIONAL INC. By:  

 

Title:  

 



--------------------------------------------------------------------------------

     

Exhibit 5.15(d)(iv) to

      364 Day Credit Agreement      

dated as of December 10, 2014

FORM OF SECTION 5.15(d)(iv) CERTIFICATE

[UPDATE]

Reference is made to that certain 364 Day Credit Agreement, dated as of
December 10, 2014 (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Baxter
International Inc., the Banks thereto and JPMorgan Chase Bank, National
Association, as Administrative Agent. Capitalized terms used herein that are not
defined herein shall have the meanings ascribed to them in the Credit Agreement.
[Name of applicable Bank] (the “Bank”) is providing this certificate pursuant to
Section 5.15(d)(iv) of the Credit Agreement. The Bank hereby represents and
warrants that:

1. The Bank is the sole record and beneficial owner of the Advance(s) in respect
of which it is providing this certificate.

2. The Bank is not a “bank” for purposes of Section 881(c)(3)(A) of the Internal
Revenue Code of 1986, as amended (the “Code”).

3. The Bank is not a 10-percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Code) of the Borrower).

4. The Bank is not a “controlled foreign corporation” for purposes of
Section 881(c)(3)(C) of the Code.

5. The Bank is not conducting a trade or business in the United States with
which the relevant interest payments are effectively connected.

6. The Bank shall promptly notify the Borrower and the Administrative Agent if
any of the representations and warranties made herein are no longer true and
correct.

IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of the
            day of             , 20     .

 

[NAME OF APPLICABLE BANK] By:   Name:   Title:  



--------------------------------------------------------------------------------

      Exhibit 6.01(d) to       364 Day Credit Agreement       dated as of
December 10, 2014

FORM OF

OPINION OF COUNSEL FOR THE BORROWER

[Date]

To each Bank that is a party

  to the Credit Agreement

  described below, and to

  JPMorgan Chase Bank, N.A.,

  as Administrative Agent

Ladies and Gentlemen:

This opinion is furnished to you pursuant to Section 6.01(d) of the 364 Day
Credit Agreement, dated as of December 10, 2014 (the “Credit Agreement”), among
Baxter International Inc. (the “Borrower”), the Banks that are parties thereto
and JPMorgan Chase Bank, National Association, as Administrative Agent. Terms
defined in the Credit Agreement are used herein as therein defined.

I am Senior Counsel to the Borrower. I have acted as counsel for the Borrower in
connection with the preparation, execution and delivery of the Credit Agreement.

In that connection I, or attorneys under my supervision (with whom I have
consulted) have examined:

(1) The Credit Agreement;

(2) The Amended and Restated Certificate of Incorporation of the Borrower as in
effect on the date hereof (the “Charter”);

(3) The Bylaws of the Borrower, as amended and in effect on the date hereof (the
“Bylaws”); and

(4) Certificates of the Secretaries of State of Delaware, dated             ,
    , and Illinois, dated             ,     , each attesting to the continued
corporate existence and good standing of the Borrower in such State.

I, or attorneys under my supervision (with whom I have consulted), have also
examined originals, or copies certified to my satisfaction, of the Borrower’s
material agreements as identified on the Borrower’s Annual Report on Form 10-K
for the fiscal year ended December 31, 2013 and any subsequent filings on Form
10-Q or Form 8-K with the Securities and Exchange Commission (collectively, the
“Material Agreements”). In addition, I, or attorneys under my supervision (with
whom I have consulted), have examined the originals, or copies certified to my



--------------------------------------------------------------------------------

satisfaction, of such other corporate records of the Borrower, certificates of
public officials and of other officers of the Borrower, and agreements,
instruments and documents, as I have deemed necessary as a basis for the
opinions hereinafter expressed. As to questions of fact material to such
opinions, I have, when relevant facts were not independently established by me,
relied upon certificates of other officers of the Borrower or of public
officials. I have assumed the due execution and delivery, pursuant to due
authorization, of the Credit Agreement by the Banks and the Administrative
Agent. Based upon the foregoing, I am of the opinion that:

1. The Borrower is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation and has all
requisite authority to conduct its business in each jurisdiction in which the
failure so to qualify would have a material adverse effect on the business,
properties, assets, operations or condition (financial or otherwise) of the
Borrower.

2. The execution, delivery and performance by the Borrower of the Credit
Agreement are within the Borrower’s corporate powers, have been duly authorized
by all necessary corporate action, and do not contravene (i) the Charter or the
Bylaws or (ii) Applicable Law that is applicable to the Borrower or (iii) any
contractual or legal restriction binding on or affecting the Borrower contained
in any Material Agreement. The Credit Agreement has been duly executed and
delivered on behalf of the Borrower.

3. No authorization, approval or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body is required for the due
execution, delivery and performance by the Borrower of the Credit Agreement.

4. The Credit Agreement is the legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms.

5. Except as disclosed in filings with the Securities and Exchange Commission,
there is no pending or, to my knowledge, threatened action or proceeding against
the Borrower or any of its Subsidiaries before any court, governmental agency or
arbitrator which is likely to have a materially adverse effect upon the
financial condition or operations of the Borrower or any of its Subsidiaries or
which purports to affect the legality, validity or enforceability of the Credit
Agreement.

6. The Borrower is not an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

The opinions set forth above are subject to the following qualifications:

(a) My opinion in paragraph 4 above is subject to the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium, receivership, fraudulent
conveyance or similar laws affecting creditors’ rights generally and to the
effect of general equitable principles (whether considered in a proceeding in
equity or at law). In applying such principles, a court, among other things,
might not allow a creditor to accelerate the maturity of a debt upon the
occurrence of a default deemed immaterial or might decline to order a debtor to
perform covenants. Such principles applied by a court might include a
requirement that a creditor act with reasonableness and in good faith. In
addition, a court may refuse to enforce a provision of the Credit Agreement if
it deems such provision to violate public policy, including any provision
indemnifying a Person against liability for its own wrongful or negligent acts.



--------------------------------------------------------------------------------

(b) The opinions expressed herein are limited to the Applicable Laws of the
State of Illinois and the United States of America, except for the General
Corporation Law of the State of Delaware with respect to the opinions given in
paragraphs 1 and 2. I do not express any opinion herein concerning any other
law. For purposes of the opinion given in paragraph 4 it is assumed, with your
permission, that the governing law is in all relevant respects identical to the
laws of the State of Illinois. Without limiting the generality of the foregoing,
I express no opinion as to the effect upon the obligations of the Borrower of
(i) any law of any jurisdiction other than the State of New York (assuming such
law is in all relevant respects identical to the laws of the State of Illinois)
wherein the Agent or any Bank may be located or wherein enforcement of the
Credit Agreement may be sought, (ii) the compliance or noncompliance by the
Agent or any Bank with any laws or regulations applicable to it because of its
legal or regulatory status or the nature of its business, or (iii) any failure
of the Agent or any Bank to be authorized to conduct business in any applicable
jurisdiction.

(c) I express no opinion as to (i) Sections 5.17 and 11.05 of the Credit
Agreement insofar as they provide that any Bank purchasing a participation from
another Bank pursuant thereto may exercise set-off or similar rights with
respect to such participation or that any Affiliate of a Bank may exercise
set-off or similar rights with respect to such Bank’s claims under the Credit
Agreement, (ii) Sections 5.15(c) or 11.04(c) insofar as those Sections may be
construed as requiring that the Borrower indemnify any Bank or the
Administrative Agent with respect to any claim, damage, liability or expense
incurred as a result of any violation of law by such Bank or the Administrative
Agent, and (iii) the effect of the law of any jurisdiction other than the State
of Illinois wherein any Bank may be located or wherein enforcement of the Credit
Agreement may be sought which limits the rates of interest legally chargeable or
collectible.

For the purposes of this opinion, the term “Applicable Laws” means those laws,
rules and regulations that in my experience, are normally applicable to
transactions of the type contemplated by the Credit Agreement, without having
made any special investigation as to the applicability of any specific law, rule
or regulation.

This opinion is limited to the matters expressly set forth herein, and no
opinion is implied or may be inferred beyond the matters expressly set forth
herein. The opinions expressed herein are being delivered to you in connection
with the transactions described above and are solely for your benefit in
connection with such transactions and may not be relied on by any other Person
or for any other purpose, nor may copies hereof be published, communicated or
otherwise made available in whole or in part to any other Person without my
specific prior written consent, except that you may furnish copies hereof (i) to
any of your permitted successors and assigns in respect of the Credit Agreement,
(ii) to your independent auditors and attorneys, (iii) upon the request of any
state or federal authority or official having regulatory jurisdiction over you,
and (iv) pursuant to order or legal process of any court or governmental agency.

The opinions expressed herein are being delivered to you as of the date hereof
and are based solely on factual matters in existence as of the date hereof and
laws and regulations in effect on the date hereof. I assume no obligation to
revise or supplement this opinion letter should factual matters changes or
should such laws or regulations be changed by legislative or regulatory action,
judicial decision or otherwise.

Very truly yours,



--------------------------------------------------------------------------------

    Exhibit 8.01(f)(ii) to     364 Day Credit Agreement     dated as of
December 10, 2014

FORM OF

REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM

To the Board of Directors of Baxter International Inc.:

We have audited, in accordance with the standards established by the Public
Company Accounting Oversight Board (United States), the consolidated balance
sheet of Baxter International Inc. as of December 31, 20    , and the related
consolidated statements of income, of cash flows and of changes in equity and
comprehensive income for the year then ended, and have issued our report thereon
dated             , 20    .

In connection with our audit, nothing came to our attention that caused us to
believe that Baxter International Inc. failed to comply with the terms,
covenants, provisions, or conditions of Section 8.02(b) of the 364 Day Credit
Agreement, dated as of December 10, 2014, among Baxter International Inc., the
Banks parties thereto and JPMorgan Chase Bank, National Association, as
Administrative Agent, insofar as they relate to accounting matters. However, our
audit was not directed primarily toward obtaining knowledge of such
noncompliance.

This report is intended solely for the information and use of the board of
directors and management of Baxter International Inc. and the Banks and is not
intended to be and should not be used by anyone other than these specified
parties.

[PricewaterhouseCoopers LLP]

[Date]



--------------------------------------------------------------------------------

    Exhibit 11.06 to     364 Day Credit Agreement     dated as of December 10,
2014

FORM OF

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Acceptance as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Bank under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit included in such facilities)
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Bank) against any Person, whether known or unknown, arising under
or in connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by the Assignor.

 

1.   Assignor:   

 

   2.   Assignee:   

 

  

     [and is an Affiliate/Approved Fund of [identify Bank]] 3.   Borrower:   
Baxter International Inc. 4.   Administrative Agent: JPMorgan Chase Bank,
National Association, as the administrative agent under the Credit Agreement



--------------------------------------------------------------------------------

5.   Credit Agreement: 364 Day Credit Agreement, dated as of December 10, 2014,
among Baxter International Inc., the Banks party thereto and JPMorgan Chase
Bank, National Association, as Administrative Agent (the “Credit Agreement”) 6.
  Assigned Interest:

 

Aggregate Amount of

Commitment/Advances

for all Banks

  

Amount of

Commitment/Advances

Assigned

  

Percentage of

Commitment/Advances

Assigned

$    $    % $    $    % $    $    %            

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and its affiliates and their related
parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

[Consented to and Accepted:]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent By  

 

Title:  

[Consented to:]

BAXTER INTERNATIONAL INC., as Borrower By  

 

Title:   [Consented to:] JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Issuing
Bank By  

 

Title:  



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other document or instrument delivered in connection
therewith, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement or any other document or instrument
delivered in connection therewith or any collateral thereunder, (iii) the
financial condition of the Borrower, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of the Credit Agreement or any other
document or instrument delivered in connection therewith or (iv) the performance
or observance by the Borrower, any of its Subsidiaries or Affiliates or any
other Person of any of their respective obligations under the Credit Agreement
or any other document or instrument delivered in connection therewith.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Bank under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Bank,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Bank thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Bank thereunder, (iv) it has received
a copy of the Credit Agreement, together with copies of the financial statements
referred to in Section 7.01(f) thereof and any later financial statements
delivered pursuant to Section 8.01(f)(ii) thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Bank, and (v) if it is a non-U.S. Bank, attached to the Assignment and
Acceptance is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Bank.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

    Schedule 1.01 to     364 Day Credit Agreement     dated as of December 10,
2014

COMMITMENTS

 

Bank

   Amount of
Commitment  

JPMorgan Chase Bank, National Association

   $ 450,000,000   

Goldman Sachs Bank USA

   $ 450,000,000   

Deutsche Bank AG New York Branch

   $ 125,000,000   

UBS AG, Stamford Branch

   $ 125,000,000   

Credit Suisse AG, Cayman Islands Branch

   $ 125,000,000   

The Royal Bank of Scotland plc

   $ 125,000,000   

Barclays Bank PLC

   $ 100,000,000   

Bank of Tokyo – Mitsubishi UFJ, Ltd.

   $ 100,000,000   

HSBC Bank USA, N.A.

   $ 100,000,000   

Mizuho Bank, Ltd.

   $ 100,000,000      

 

 

 

Total

   $ 1,800,000,000      

 

 

 

 

Schedule 1.01

Page 1